Exhibit 10.1

 

CONFORMED COPY

 

SHARE PURCHASE AGREEMENT

 

by and among

 

SUMITOMO HEAVY INDUSTRIES, LTD.,

 

AXCELIS TECHNOLOGIES, INC.

 

and

 

SEN CORPORATION, AN SHI AND AXCELIS COMPANY

 

Dated as of February 26, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

PURCHASE AND SALE; CLOSING

1

1.1

Purchase of Shares

1

1.2

Purchase Price and Method of Payment

2

1.3

Closing

2

ARTICLE II

CLOSING DELIVERABLES

2

2.1

Seller’s Deliverables at Closing

2

2.2

Purchaser’s Deliverables at Closing

3

2.3

The Company’s Deliverables at Closing

4

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

4

3.1

Due Incorporation; Good Standing; Qualification

4

3.2

Due Authorization; No Conflict; Consents

4

3.3

Capital Stock

5

3.4

Litigation

5

3.5

Purchase Price/Solvency/No Fraudulent Conveyance

5

3.6

Arm’s Length Negotiations

6

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

6

4.1

Due Incorporation; Good Standing; Qualification

6

4.2

Due Authorization; No Conflict; Consents

6

4.3

Litigation

7

ARTICLE V

COVENANTS

7

5.1

Certain Notifications by Seller

7

5.2

Certain Notifications by Purchaser

7

5.3

Updating the Disclosure Schedule

8

5.4

Confidentiality and Announcements

8

5.5

Consents; Commercially Reasonable Efforts

9

5.6

Further Assurances

9

5.7

Compliance by the Company

9

5.8

Use of Name

9

5.9

Payment of Royalties and Commissions

10

5.10

Company Cooperation with Seller’s Post-Closing SEC and Tax Filings

10

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

5.11

Schedules to the License Agreement

10

5.12

Intellectual Property

10

ARTICLE VI

CONDITIONS TO CLOSING

11

6.1

Conditions to Purchaser’s Obligation to Consummate the Acquisition

11

6.2

Conditions to Seller’s Obligation to Consummate the Acquisition

13

ARTICLE VII

TERMINATION

14

7.1

Termination of Agreement

14

7.2

Procedure Upon Termination

14

7.3

Effect of Termination

14

ARTICLE VIII

 SURVIVAL AND INDEMNIFICATION

15

8.1

Survival

15

8.2

Indemnification by Seller

15

8.3

Indemnification by Purchaser

15

8.4

Notice of Claims; Assumption of Defense

16

8.5

Settlement or Compromise

16

ARTICLE IX

CERTAIN DEFINITIONS

16

9.1

Definitions

16

ARTICLE X

MISCELLANEOUS

20

10.1

Expenses

20

10.2

Amendment; Waivers

20

10.3

Notices

21

10.4

Counterparts

22

10.5

Headings

22

10.6

Applicable Law; Arbitration

22

10.7

Specific Performance; Injunctive Relief

23

10.8

Assignment

23

10.9

No Third Party Beneficiaries

23

10.10

Entire Understanding

23

10.11

Construction

23

10.12

Schedules

23

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

10.13

Severability

24

10.14

Currency

24

10.15

Principles of Construction

24

 

iii

--------------------------------------------------------------------------------


 

SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT (this “Agreement”) is made as of the 26th day of
February, 2009, by and among SUMITOMO HEAVY INDUSTRIES, LTD., a company
organized as a kabushiki kaisha under the laws of Japan (“Purchaser”), Axcelis
Technologies, Inc., a corporation incorporated under the laws of Delaware
(“Seller”), and SEN CORPORATION, AN SHI AND AXCELIS COMPANY, a company organized
as a kabushiki kaisha under the laws of Japan (the “Company”).  Certain
capitalized terms used in this Agreement are defined in Article IX.

 

WHEREAS, the Company is a joint venture between Seller and Purchaser that
licenses technology from Seller relating to the manufacture of specified ion
implantation products and has exclusive rights to manufacture and sell these
products in the territory of Japan;

 

WHEREAS, subject to the terms and conditions of this Agreement, Purchaser
desires to purchase from Seller, and Seller desires to sell to Purchaser, six
thousand (6,000) common shares of the Company (the “Shares”), which represent
50% of all the issued and outstanding common shares of the Company (the
“Acquisition”);

 

WHEREAS, concurrently and in connection with the closing of the Acquisition, the
Company and Seller will enter into the License Agreement (as defined herein),
pursuant to which each of the Company and Seller will grant to one another
certain of each such party’s intellectual property;

 

WHEREAS, concurrently and in connection with the closing of the Acquisition,
Purchaser and Seller will terminate the joint venture relationship between the
parties with respect to the Company, along with the Terminated Agreements (as
defined herein), pursuant to the Termination Agreement (as defined herein); and

 

WHEREAS, concurrently and in connection with the closing of the Acquisition,
Purchaser, Seller and the Company will enter into the Cross-Release (as defined
herein), pursuant to which each of the parties will fully and completely settle,
waive, release and relinquish any and all claims and rights that such party has
or may have had against another party.

 

NOW, THEREFORE, in consideration of the premises and mutual representations,
warranties, covenants and agreements hereinafter set forth, the parties hereto
agree as follows:

 


ARTICLE I
PURCHASE AND SALE; CLOSING


 


1.1          PURCHASE OF SHARES.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, SELLER SHALL SELL, TRANSFER, CONVEY, ASSIGN AND DELIVER TO PURCHASER,
FREE AND CLEAR OF ALL ENCUMBRANCES OF EVERY KIND, NATURE AND DESCRIPTIONS, AND
PURCHASER SHALL PURCHASE FROM SELLER, ALL BUT NOT LESS THAN ALL OF SELLER’S
RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE SHARES.


 

--------------------------------------------------------------------------------


 


1.2          PURCHASE PRICE AND METHOD OF PAYMENT.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, AS CONSIDERATION FOR (X) THE SALE, TRANSFER,
CONVEYANCE, ASSIGNMENT AND DELIVERY TO PURCHASER OF THE SHARES AND (Y) THE
OBLIGATIONS ASSUMED BY SELLER AND THE RIGHTS RECEIVED BY THE COMPANY PURSUANT TO
THE LICENSE AGREEMENT, PURCHASER AND THE COMPANY SHALL PAY, AS APPLICABLE, THE
FOLLOWING TO SELLER (THE SUM OF CLAUSES (A), (B) AND (C) BELOW, THE “PURCHASE
PRICE”):


 


(A)           THE AMOUNT SET FORTH ON SCHEDULE 1.2(A), AS SUCH SCHEDULE MAY BE
UPDATED BY SELLER TO REFLECT AMOUNTS OUTSTANDING AS OF THE CLOSING DATE, SHALL
BE PAID BY PURCHASER TO U.S. BANK, NATIONAL ASSOCIATION BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS DENOMINATED IN JAPANESE YEN AND CONVERTED TO AND
PAID IN U.S. DOLLARS AT THE APPLICABLE EXCHANGE RATE COMMUNICATED (IN WRITING,
BY ELECTRONIC COMMUNICATION OR ORALLY) TO PURCHASER BY U.S. BANK, NATIONAL
ASSOCIATION FOR THE PURCHASE OF JAPANESE YEN USING U.S. DOLLARS AS OF THE
CLOSING DATE TO AN ACCOUNT PREVIOUSLY DESIGNATED IN WRITING BY U.S. BANK,
NATIONAL ASSOCIATION; PROVIDED, HOWEVER THAT SCHEDULE 1.2 AS UPDATED SHALL BE
ACCEPTABLE TO PURCHASER IN ITS SOLE AND ABSOLUTE DISCRETION;


 


(B)           THE AMOUNT SET FORTH ON SCHEDULE 1.2(B), AS SUCH SCHEDULE MAY BE
UPDATED BY THE MUTUAL AGREEMENT OF PURCHASER AND THE COMPANY AT ANY TIME PRIOR
TO THE CLOSING DATE, IN CONSIDERATION FOR THE OBLIGATIONS ASSUMED BY SELLER AND
THE RIGHTS RECEIVED BY THE COMPANY PURSUANT TO THE LICENSE AGREEMENT, SHALL BE
PAID BY THE COMPANY TO SELLER BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
DENOMINATED IN JAPANESE YEN TO AN ACCOUNT PREVIOUSLY DESIGNATED IN WRITING BY
SELLER; AND


 


(C)           AN AMOUNT EQUAL TO THE REMAINDER OF (X) THIRTEEN BILLION JAPANESE
YEN (¥13,000,000,000) LESS (Y) THE SUM OF THE AMOUNT PAID IN JAPANESE YEN
PURSUANT TO SECTION 1.2(A) AND SECTION 1.2(B) ABOVE, SHALL BE PAID BY PURCHASER
TO SELLER BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS DENOMINATED IN
JAPANESE YEN TO AN ACCOUNT PREVIOUSLY DESIGNATED IN WRITING BY SELLER.


 


1.3          CLOSING.  THE CLOSING OF THE ACQUISITION (THE “CLOSING”) SHALL
OCCUR AT THE OFFICES OF MORRISON & FOERSTER LLP, SHIN-MARUNOUCHI BUILDING, 29TH
FLOOR, 5-1, MARUNOUCHI 1-CHOME, CHIYODAKU, TOKYO 100-6529, JAPAN, AT 10:00 A.M.
TOKYO TIME, ON THE LATER OF (I) THE SECOND BUSINESS DAY FOLLOWING THE
SATISFACTION OR WAIVER OF THE CONDITIONS SET FORTH IN ARTICLE VI OR
(II) MARCH 31, 2009, OR AT SUCH OTHER DATE, TIME OR PLACE AS THE PARTIES MAY
AGREE (THE “CLOSING DATE”).


 


ARTICLE II
CLOSING DELIVERABLES


 


2.1          SELLER’S DELIVERABLES AT CLOSING.  ON THE CLOSING DATE, SELLER
SHALL DELIVER THE FOLLOWING ITEMS TO PURCHASER:


 


(A)           AN EXECUTED CERTIFICATE OF AN OFFICER OF SELLER: (A) ATTACHING ALL
NECESSARY AUTHORIZING RESOLUTIONS EVIDENCING APPROVAL OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY,
WHICH RESOLUTIONS SHALL BE IN FULL FORCE AND EFFECT AT THE TIME OF THE CLOSING,
(B) ATTACHING THE ARTICLES OF INCORPORATION AND BY-LAWS OF SELLER, WHICH

 

2

--------------------------------------------------------------------------------


 


SHALL BE IN FULL FORCE AND EFFECT AT THE TIME OF THE CLOSING, AND (C) CERTIFYING
THE INCUMBENCY AND TRUE SIGNATURES OF THE OFFICERS OF SELLER EXECUTING THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT TO WHICH IT IS A PARTY ON BEHALF OF SELLER;


 


(B)           A PAYOFF LETTER EVIDENCING THE TERMINATION OF ANY AND ALL
OUTSTANDING DEBT (INCLUDING ALL PRINCIPAL, INTEREST AND PENALTIES THEREON) OF
SELLER OWED PURSUANT TO THAT CERTAIN INDENTURE DATED AS OF MAY 2, 2006, BY AND
BETWEEN SELLER AND U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO PURCHASER;


 


(C)           A COUNTERPART OF THE LICENSE AGREEMENT DULY EXECUTED BY SELLER;


 


(D)           A CERTIFICATE, DATED AS OF THE CLOSING DATE, IN FORM AND SUBSTANCE
SATISFACTORY TO PURCHASER, SIGNED BY EACH OF THE CHIEF EXECUTIVE OFFICER AND
CHIEF FINANCIAL OFFICER OF SELLER, IN SUBSTANTIALLY THE FORM EXCHANGED BETWEEN
PURCHASER AND SELLER ON THE DATE OF THIS AGREEMENT;


 


(E)           A COUNTERPART OF THE TERMINATION AGREEMENT DULY EXECUTED BY
SELLER;


 


(F)            A COUNTERPART OF THE CROSS-RELEASE DULY EXECUTED BY SELLER;


 


(G)           A CONSENT EXECUTED AND DELIVERED TO SELLER BY SILICON VALLEY BANK,
IN SUBSTANTIALLY THE FORM EXCHANGED AMONG THE PARTIES TO THIS AGREEMENT ON THE
DATE OF THIS AGREEMENT; AND


 


(H)           A COUNTERPART OF THE REQUEST TO REFLECT CHANGE OF STOCK OWNERSHIP
ON SHAREHOLDER LIST, SUBSTANTIALLY IN THE FORM EXCHANGED AMONG THE PARTIES TO
THIS AGREEMENT ON THE DATE OF THIS AGREEMENT (THE “CHANGE REQUEST”), DULY
EXECUTED BY SELLER.


 


2.2          PURCHASER’S DELIVERABLES AT CLOSING.  ON THE CLOSING DATE,
PURCHASER SHALL DELIVER THE FOLLOWING ITEMS:


 


(A)           AN EXECUTED CERTIFICATE OF AN OFFICER OF PURCHASER: (A) ATTACHING
ALL NECESSARY AUTHORIZING RESOLUTIONS EVIDENCING APPROVAL OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY,
WHICH RESOLUTIONS SHALL BE IN FULL FORCE AND EFFECT AT THE TIME OF THE CLOSING,
(B) ATTACHING THE ARTICLES OF INCORPORATION OF PURCHASER OR SIMILAR
ORGANIZATIONAL DOCUMENTS OF PURCHASER, WHICH SHALL BE IN FULL FORCE AND EFFECT
AT THE TIME OF THE CLOSING, AND (C) CERTIFYING THE INCUMBENCY AND TRUE
SIGNATURES OF THE OFFICERS OF PURCHASER EXECUTING THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT TO WHICH IT IS A PARTY ON BEHALF OF PURCHASER;


 


(B)           THE PURCHASE PRICE IN ACCORDANCE WITH SECTION 1.2;


 


(C)           A COUNTERPART OF THE TERMINATION AGREEMENT DULY EXECUTED BY
PURCHASER;


 


(D)           A COUNTERPART OF THE CROSS-RELEASE DULY EXECUTED BY PURCHASER; AND


 


(E)           A COUNTERPART OF THE CHANGE REQUEST, DULY EXECUTED BY PURCHASER.

 

3

--------------------------------------------------------------------------------


 


2.3          THE COMPANY’S DELIVERABLES AT CLOSING.  ON THE CLOSING DATE, THE
COMPANY SHALL DELIVER THE FOLLOWING ITEMS:


 


(A)           AN AMOUNT EQUAL TO THIRTY SIX MILLION, EIGHT HUNDRED SEVENTY FOUR
THOUSAND, SIX HUNDRED FORTY EIGHT JAPANESE YEN (¥36,874,648) SHALL BE PAID BY
THE COMPANY TO SELLER BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
DENOMINATED IN JAPANESE YEN TO AN ACCOUNT PREVIOUSLY DESIGNATED IN WRITING BY
SELLER AS ROYALTY AND COMMISSION PAYMENTS FOR THE PERIOD FROM OCTOBER 1, 2008
THROUGH JANUARY 31, 2009;


 


(B)           AN EXECUTED CERTIFICATE OF AN OFFICER OF THE COMPANY:
(A) ATTACHING ALL NECESSARY AUTHORIZING RESOLUTIONS EVIDENCING APPROVAL OF THE
TRANSFER OF THE SHARES FROM SELLER TO PURCHASER AND THE EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY, WHICH
RESOLUTIONS SHALL BE IN FULL FORCE AND EFFECT AT THE TIME OF THE CLOSING,
(B) ATTACHING THE ARTICLES OF INCORPORATION AND BY-LAWS OF THE COMPANY OR
SIMILAR ORGANIZATIONAL DOCUMENTS, WHICH SHALL BE IN FULL FORCE AND EFFECT AT THE
TIME OF THE CLOSING, AND (C) CERTIFYING THE INCUMBENCY AND TRUE SIGNATURES OF
THE OFFICERS OF THE COMPANY EXECUTING THIS AGREEMENT OR ANY ANCILLARY AGREEMENT
TO WHICH IT IS A PARTY ON BEHALF OF THE COMPANY;


 


(C)           A COUNTERPART OF THE LICENSE AGREEMENT DULY EXECUTED BY THE
COMPANY;


 


(D)           A COUNTERPART OF THE TERMINATION AGREEMENT DULY EXECUTED BY THE
COMPANY; AND


 


(E)           A COUNTERPART OF THE CROSS-RELEASE DULY EXECUTED BY THE COMPANY.


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER


 

Seller represents and warrants to Purchaser the following on the date hereof and
again on the Closing Date, except as set forth in the disclosure schedule
accompanying this Agreement (the “Disclosure Schedule”) (which will be arranged
in paragraphs corresponding to the numbered paragraphs contained in this
Article III, provided that any matter disclosed therein shall be deemed
disclosed for other sections of the Disclosure Schedule to the extent that it is
reasonably apparent from a reading of such disclosure item that it would also
qualify or apply to such other sections):

 


3.1          DUE INCORPORATION; GOOD STANDING; QUALIFICATION.  SELLER IS A
DELAWARE CORPORATION, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF DELAWARE, WITH ALL REQUISITE POWER AND AUTHORITY TO OWN, LEASE
AND OPERATE ITS ASSETS AND TO CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED. 
SELLER IS DULY QUALIFIED TO DO BUSINESS AND IN GOOD STANDING IN EACH OTHER
JURISDICTION WHERE THE NATURE OF ITS BUSINESS OR OWNERSHIP OF ITS ASSETS
REQUIRES IT TO BE SO QUALIFIED, EXCEPT WHERE A FAILURE TO BE SO QUALIFIED OR IN
GOOD STANDING WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT.


 


3.2          DUE AUTHORIZATION; NO CONFLICT; CONSENTS.  SELLER HAS FULL
CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY SELLER HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON
THE PART OF SELLER, INCLUDING THE APPROVAL OF SELLER’S BOARD OF DIRECTORS. 

 

4

--------------------------------------------------------------------------------


 


THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY SELLER, AND
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SELLER, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.  SUBJECT TO COMPLIANCE WITH APPLICABLE REGULATORY
REQUIREMENTS, THE EXECUTION, DELIVERY AND PERFORMANCE BY SELLER OF THIS
AGREEMENT AND ALL OTHER INSTRUMENTS, AGREEMENTS, CERTIFICATES AND DOCUMENTS
CONTEMPLATED HEREBY:  (A) DO NOT, AND WILL NOT, VIOLATE OR CONFLICT WITH ANY
PROVISION OF THE ARTICLES OF INCORPORATION OR BY-LAWS OF SELLER; (B) DO NOT, AND
WILL NOT, VIOLATE OR CONSTITUTE A DEFAULT UNDER ANY LAW OR ANY CONTRACT TO WHICH
SELLER IS A PARTY, OR BY WHICH ANY OF SELLER’S ASSETS ARE BOUND; AND (C) WILL
NOT RESULT IN THE CREATION OF ANY ENCUMBRANCE UPON SELLER’S ASSETS OR PERMIT THE
ACCELERATION OF THE MATURITY OF ANY INDEBTEDNESS SECURED BY ANY OF SELLER’S
ASSETS.  NO NOTICE TO, FILING WITH, AUTHORIZATION OF, EXEMPTION BY OR CONSENT OF
ANY PERSON IS REQUIRED IN ORDER FOR SELLER TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT AS SHALL HAVE BEEN OBTAINED ON OR PRIOR TO THE
CLOSING DATE.


 


3.3          CAPITAL STOCK.  SELLER IS THE OWNER, BENEFICIALLY AND OF RECORD, OF
ALL OF THE SHARES AND HAS NO OTHER EQUITY INTERESTS IN THE COMPANY OTHER THAN
THE SHARES AND HAS NO RIGHT TO ACQUIRE ANY EQUITY INTERESTS IN THE COMPANY.  AT
THE CLOSING, NONE OF THE SHARES WILL BE SUBJECT TO ANY LIENS OR RESTRICTIONS ON
TRANSFER, OTHER THAN RESTRICTIONS IMPOSED BY APPLICABLE SECURITIES LAWS AND,
UPON THE TRANSFER OF THE SHARES TO PURCHASER, PURCHASER WILL OBTAIN GOOD AND
MARKETABLE TITLE TO SUCH SECURITIES, FREE AND CLEAR OF ALL LIENS, CLAIMS AND
ENCUMBRANCES OF ANY KIND.  ON THE CLOSING DATE, THERE WILL BE NO AUTHORIZED OR
OUTSTANDING OPTION, SUBSCRIPTION, WARRANT, CALL, RIGHT, COMMITMENT OR OTHER
AGREEMENT OBLIGATING SELLER TO ISSUE OR TRANSFER ANY OF THE SHARES OR ANY
SECURITIES CONVERTIBLE INTO OR EXERCISABLE FOR ANY OF THE SHARES.  SELLER IS NOT
A PARTY TO ANY VOTING TRUST, PROXY OR OTHER AGREEMENT OR UNDERSTANDING WITH
RESPECT TO THE SHARES.


 


3.4          LITIGATION.  THERE IS NO PROCEEDING PENDING OR, TO SELLER’S
KNOWLEDGE, THREATENED AGAINST SELLER WHICH MAY AFFECT SELLER’S ABILITY TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE ANCILLARY AGREEMENTS TO
WHICH IT IS A PARTY.  TO SELLER’S KNOWLEDGE, SELLER IS NOT NAMED IN ANY ORDER,
JUDGMENT, DECREE, STIPULATION OR CONSENT OF OR WITH ANY GOVERNMENTAL AUTHORITY
THAT AFFECTS OR MAY AFFECT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


3.5          PURCHASE PRICE/SOLVENCY/NO FRAUDULENT CONVEYANCE.


 


(A)           SELLER IS NOT ENTERING INTO THIS AGREEMENT OR THE ANCILLARY
AGREEMENTS WITH THE INTENT TO HINDER, DELAY OR DEFRAUD ANY PERSON TO WHICH
SELLER IS, OR MAY BECOME, INDEBTED.  THE PURCHASE PRICE IS NOT LESS THAN THE
REASONABLY EQUIVALENT VALUE OR FAIR MARKET VALUE OF (I) THE SHARES AND (II) THE
OBLIGATIONS OF SELLER UNDER THE ANCILLARY AGREEMENTS.


 


(B)           IMMEDIATELY AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS:


 

(I)                                     THE FAIR VALUE OF THE PROPERTY OF SELLER
WILL EXCEED THE AMOUNT OF SELLER’S LIABILITIES (INCLUDING DISPUTED, CONTINGENT
AND UNLIQUIDATED LIABILITIES) AS SUCH VALUE IS ESTABLISHED AND LIABILITIES
EVALUATED FOR PURPOSES OF SECTION 101(32) OF THE BANKRUPTCY CODE; AND

 

(II)                                  THE PRESENT FAIR SALEABLE VALUE OF THE
PROPERTY OF SELLER WILL NOT BE LESS THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY
THE PROBABLE

 

5

--------------------------------------------------------------------------------


 

LIABILITY OF SELLER ON ITS DEBTS AS THEY BECOME ABSOLUTE AND MATURED.

 


(C)           IMMEDIATELY AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND BASED ON THE CURRENT
FORECASTS, FINANCIAL PROJECTIONS AND BUSINESS PLAN THROUGH THE PERIOD ENDING
MARCH 31, 2010 PREPARED BY MANAGEMENT OF SELLER IN GOOD FAITH USING REASONABLE
ASSUMPTIONS:


 

(I)                                     SELLER WILL BE ABLE TO REALIZE UPON ITS
PROPERTY AND PAY ITS DEBTS AND OTHER LIABILITIES (INCLUDING DISPUTED, CONTINGENT
AND UNLIQUIDATED LIABILITIES) AS THEY MATURE IN THE NORMAL COURSE OF BUSINESS;

 

(II)                                  SELLER DOES NOT INTEND TO, AND DOES NOT
BELIEVE THAT IT WILL, INCUR DEBTS OR LIABILITIES BEYOND SELLER’S ABILITY TO PAY
AS SUCH DEBTS AND LIABILITIES MATURE; AND

 

(III)                               SELLER IS NOT CURRENTLY ENGAGED IN ANY
BUSINESS OR A TRANSACTION, AND IS NOT ABOUT TO ENGAGE IN ANY BUSINESS OR A
TRANSACTION, FOR WHICH SELLER’S PROPERTY WOULD CONSTITUTE UNREASONABLY SMALL
CAPITAL.

 


3.6          ARM’S LENGTH NEGOTIATIONS.  (A) BEFORE EXECUTING THIS AGREEMENT,
SELLER HAS FULLY INFORMED ITSELF OF THE TERMS, CONTENTS, CONDITIONS, AND EFFECTS
OF THIS AGREEMENT; (B) SELLER HAS RELIED SOLELY AND COMPLETELY UPON ITS OWN
JUDGMENT IN EXECUTING THIS AGREEMENT; (C) SELLER HAS HAD THE OPPORTUNITY TO SEEK
AND HAS OBTAINED THE ADVICE OF COUNSEL BEFORE EXECUTING THIS AGREEMENT;
(D) SELLER HAS ACTED VOLUNTARILY AND OF ITS OWN FREE WILL IN EXECUTING THIS
AGREEMENT; (E) SELLER IS NOT ACTING UNDER DURESS, WHETHER ECONOMIC OR PHYSICAL,
IN EXECUTING THIS AGREEMENT; AND (F) THIS AGREEMENT IS THE RESULT OF ARM’S
LENGTH NEGOTIATIONS CONDUCTED BY AND AMONG THE PARTIES AND THEIR RESPECTIVE
COUNSEL IN GOOD FAITH.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER


 

Purchaser represents and warrants to the Company and Seller, on the date hereof
and again on the Closing Date, the following:

 


4.1          DUE INCORPORATION; GOOD STANDING; QUALIFICATION.  PURCHASER IS A
COMPANY ORGANIZED AS A KABUSHIKI KAISHA UNDER THE LAWS OF JAPAN, DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF JAPAN, WITH ALL
REQUISITE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS ASSETS AND TO CARRY
ON ITS BUSINESS AS CURRENTLY CONDUCTED.  PURCHASER IS DULY QUALIFIED TO DO
BUSINESS AND IN GOOD STANDING IN EACH OTHER JURISDICTION WHERE THE NATURE OF ITS
BUSINESS OR OWNERSHIP OF ITS ASSETS REQUIRES IT TO BE SO QUALIFIED, EXCEPT WHERE
FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING WOULD NOT RESULT IN A MATERIAL
ADVERSE EFFECT.


 


4.2          DUE AUTHORIZATION; NO CONFLICT; CONSENTS.  PURCHASER HAS FULL
CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY PURCHASER HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON
THE PART OF PURCHASER, INCLUDING THE APPROVAL OF PURCHASER’S BOARD OF
DIRECTORS.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY PURCHASER AND

 

6

--------------------------------------------------------------------------------


 


CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF PURCHASER, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.  SUBJECT TO COMPLIANCE WITH APPLICABLE REGULATORY
REQUIREMENTS, THE EXECUTION, DELIVERY AND PERFORMANCE BY PURCHASER OF THIS
AGREEMENT AND ALL OTHER INSTRUMENTS, AGREEMENTS, CERTIFICATES AND DOCUMENTS
CONTEMPLATED HEREBY:  (A) DO NOT, AND WILL NOT, VIOLATE OR CONFLICT WITH ANY
PROVISION OF THE ARTICLES OF INCORPORATION OF PURCHASER; (B) DO NOT, AND WILL
NOT, VIOLATE OR CONSTITUTE A DEFAULT UNDER ANY LAW OR ANY CONTRACT TO WHICH
PURCHASER IS A PARTY, OR BY WHICH ANY OF PURCHASER’S ASSETS ARE  BOUND; AND
(C) WILL NOT RESULT IN THE CREATION OF AN ENCUMBRANCE UPON PURCHASER’S ASSETS OR
PERMIT THE ACCELERATION OF THE MATURITY OF ANY INDEBTEDNESS SECURED BY ANY OF
PURCHASER’S ASSETS.  NO NOTICE TO, FILING WITH, AUTHORIZATION OF, EXEMPTION BY
OR CONSENT OF ANY PERSON OR ENTITY IS REQUIRED FOR PURCHASER TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT AS SHALL HAVE BEEN OBTAINED ON OR PRIOR
TO THE CLOSING DATE.


 


4.3           LITIGATION.  THERE IS NO PROCEEDING PENDING OR, TO PURCHASER’S
KNOWLEDGE, THREATENED AGAINST PURCHASER WHICH MAY AFFECT PURCHASER’S ABILITY TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO
WHICH IT IS A PARTY.  TO PURCHASER’S KNOWLEDGE, PURCHASER IS NOT NAMED IN ANY
ORDER, JUDGMENT, DECREE, STIPULATION OR CONSENT OF OR WITH ANY GOVERNMENTAL
AUTHORITY THAT AFFECTS OR MAY AFFECT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


ARTICLE V
COVENANTS


 


5.1           CERTAIN NOTIFICATIONS BY SELLER.  FROM THE DATE OF THIS AGREEMENT
UNTIL THE CLOSING, SELLER SHALL PROMPTLY NOTIFY PURCHASER IN WRITING REGARDING
ANY:


 

(a)           Fact, circumstance, event, or action by Seller (i) which, if known
on the date of this Agreement, would have been required to be disclosed in or
pursuant to this Agreement; or (ii) the existence, occurrence, or taking of
which would result in any of the representations and warranties of Seller
contained in this Agreement or in any Ancillary Agreement not being true and
correct when made or at Closing; provided that such notice shall not operate to
in any way modify or cure any breach of the representations and warranties made
by Seller in this Agreement or any exhibits or schedules referred to herein or
attached hereto;

 

(b)           Breach of any covenant or obligation of Seller hereunder; and

 

(c)           Circumstance or event which will result in, or could reasonably be
expected to result in, the failure of Seller to timely satisfy any of the
closing conditions specified in Article VI of this Agreement.

 


5.2           CERTAIN NOTIFICATIONS BY PURCHASER.  FROM THE DATE OF THIS
AGREEMENT UNTIL THE CLOSING, PURCHASER SHALL PROMPTLY NOTIFY SELLER IN WRITING
REGARDING ANY:


 

(d)           Fact, circumstance, event, or action by Purchaser (i) which, if
known on the date of this Agreement, would have been required to be disclosed in
or pursuant to this Agreement; or (ii) the existence, occurrence, or taking of
which would result in any of the representations and warranties of Purchaser
contained in this Agreement or in any Ancillary Agreement not being true and
correct when made or at Closing; provided that such notice shall

 

7

--------------------------------------------------------------------------------


 

not operate to in any way modify or cure any breach of the representations and
warranties made by Purchaser in this Agreement or any exhibits or schedules
referred to herein or attached hereto;

 

(e)           Breach of any covenant or obligation of Purchaser hereunder; and

 

(f)            Circumstance or event which will result in, or could reasonably
be expected to result in, the failure of Purchaser to timely satisfy any of the
closing conditions specified in Article VI of this Agreement.

 


5.3           UPDATING THE DISCLOSURE SCHEDULE.  FROM THE DATE OF THIS AGREEMENT
UNTIL THE CLOSING, IF ANY EVENT, CONDITION, FACT OR CIRCUMSTANCE THAT IS
REQUIRED TO BE DISCLOSED PURSUANT TO SECTION 5.1 WOULD REQUIRE A CHANGE TO THE
DISCLOSURE SCHEDULE, IF THE DISCLOSURE SCHEDULE WERE DATED AS OF THE DATE OF THE
OCCURRENCE, EXISTENCE OR DISCOVERY OF SUCH EVENT, CONDITION, FACT OR
CIRCUMSTANCE, THEN SELLER SHALL PROMPTLY DELIVER TO PURCHASER AN UPDATE TO THE
DISCLOSURE SCHEDULE SPECIFYING SUCH CHANGE AND SHALL USE ITS BEST EFFORTS TO
REMEDY SAME, AS APPLICABLE; PROVIDED, HOWEVER, THAT NO SUCH UPDATE SHALL BE
DEEMED TO SUPPLEMENT OR AMEND THE DISCLOSURE SCHEDULE FOR THE PURPOSE OF
(I) DETERMINING THE ACCURACY OF ANY OF THE REPRESENTATIONS AND WARRANTIES MADE
BY SELLER IN THIS AGREEMENT OR (II) DETERMINING WHETHER ANY OF THE CONDITIONS
SET FORTH IN ARTICLE VI HAVE BEEN SATISFIED.


 


5.4           CONFIDENTIALITY AND ANNOUNCEMENTS.  FROM THE DATE OF THIS
AGREEMENT UNTIL THE CLOSING DATE, ANY PUBLIC ANNOUNCEMENT OR SIMILAR PUBLICITY
WITH RESPECT TO THIS AGREEMENT AND THE ACQUISITION WILL BE ISSUED AT SUCH TIME
AND IN SUCH MANNER AS PURCHASER AND SELLER SHALL JOINTLY DETERMINE.  SELLER AND
PURCHASER SHALL USE ALL REASONABLE EFFORTS TO CONSULT WITH EACH OTHER BEFORE
ISSUING ANY PRESS RELEASE OR OTHERWISE MAKING ANY PUBLIC STATEMENT WITH RESPECT
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, UNLESS OTHERWISE
REQUIRED BY LAW OR BY OBLIGATIONS PURSUANT TO ANY LISTING AGREEMENT WITH OR
RULES OF ANY SECURITIES EXCHANGE, IN WHICH CASE THE PARTY REQUIRED TO ISSUE SUCH
PRESS RELEASE OR PUBLIC ANNOUNCEMENT SHALL ALLOW THE OTHER PARTY A REASONABLE
OPPORTUNITY TO COMMENT ON SUCH PRESS RELEASE OR PUBLIC ANNOUNCEMENT IN ADVANCE
OF SUCH ISSUANCE TO THE EXTENT PRACTICABLE.

 

8

--------------------------------------------------------------------------------



 


5.5           CONSENTS; COMMERCIALLY REASONABLE EFFORTS.


 


(A)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO SHALL USE COMMERCIALLY REASONABLE EFFORTS TO TAKE, OR
CAUSE TO BE TAKEN, ALL ACTIONS, AND TO DO, OR CAUSE TO BE DONE, ALL THINGS
NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE LAWS TO CONSUMMATE AND MAKE
EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS PROMPTLY AS
PRACTICABLE, INCLUDING, WITHOUT LIMITATION:  (I) THE PROMPT PREPARATION AND
FILING OF ALL FORMS, REGISTRATIONS AND NOTICES REQUIRED TO BE FILED TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE TAKING OF
SUCH COMMERCIALLY REASONABLE ACTIONS AS ARE NECESSARY TO OBTAIN ANY REQUISITE
CONSENTS, ORDERS, EXEMPTIONS OR WAIVERS BY ANY GOVERNMENTAL AUTHORITY OR ANY
OTHER PERSON; AND (II) USING COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
SATISFACTION OF ALL CONDITIONS TO CLOSING.   EACH PARTY SHALL PROMPTLY CONSULT
WITH THE OTHERS WITH RESPECT TO, PROVIDE ANY NECESSARY INFORMATION WITH RESPECT
TO, AND PROVIDE THE OTHER (OR ITS COUNSEL) COPIES OF, ALL FILINGS MADE BY SUCH
PARTY WITH ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON OR ANY OTHER
INFORMATION SUPPLIED BY SUCH PARTY TO A GOVERNMENTAL AUTHORITY OR ANY OTHER
PERSON IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.


 


(B)           EACH PARTY HERETO SHALL PROMPTLY INFORM THE OTHERS OF ANY
COMMUNICATION FROM ANY GOVERNMENTAL AUTHORITY REGARDING THE ACQUISITION.  IF ANY
PARTY OR AFFILIATE THEREOF RECEIVES A REQUEST FOR ADDITIONAL INFORMATION OR
DOCUMENTARY MATERIAL FROM ANY SUCH GOVERNMENTAL AUTHORITY WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THEN SUCH PARTY WILL ENDEAVOR IN
GOOD FAITH TO MAKE, OR CAUSE TO BE MADE, AS SOON AS REASONABLY PRACTICABLE AND
AFTER CONSULTATION WITH THE OTHER PARTY, AN APPROPRIATE RESPONSE IN COMPLIANCE
WITH SUCH REQUEST.


 


5.6           FURTHER ASSURANCES.  ALL DELIVERIES, PAYMENTS AND OTHER
TRANSACTIONS AND DOCUMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED HEREIN
SHALL BE INTERDEPENDENT AND NONE SHALL BE EFFECTIVE UNLESS AND UNTIL ALL ARE
EFFECTIVE (EXCEPT TO THE EXTENT THAT THE PARTY ENTITLED TO THE BENEFIT THEREOF
HAS WAIVED IN WRITING SATISFACTION OR PERFORMANCE THEREOF AS A CONDITION
PRECEDENT TO CLOSING).  SELLER SHALL, UPON THE REQUEST OF PURCHASER, IN A TIMELY
MANNER ON AND AFTER THE CLOSING DATE EXECUTE AND DELIVER TO PURCHASER SUCH OTHER
DOCUMENTS, RELEASES, ASSIGNMENTS AND OTHER INSTRUMENTS AS MAY BE REASONABLY
REQUIRED TO EFFECTUATE COMPLETELY THE TRANSFER AND ASSIGNMENT TO PURCHASER OF
SELLER’S RIGHTS TO THE SHARES.


 


5.7           COMPLIANCE BY THE COMPANY.  FROM THE DATE OF THIS AGREEMENT UNTIL
THE CLOSING, PURCHASER AND SELLER SHALL USE THEIR COMMERCIALLY REASONABLE
EFFORTS TO CAUSE THE COMPANY TO COMPLY WITH ALL OF ITS OBLIGATIONS UNDER THIS
AGREEMENT INCLUDING, WITHOUT LIMITATION, THE EXECUTION AND DELIVERY BY THE
COMPANY OF THE CROSS-RELEASE, THE LICENSE AGREEMENT AND THE TERMINATION
AGREEMENT PURSUANT TO SECTION 2.3 OF THIS AGREEMENT.  IN ADDITION, PURCHASER AND
SELLER SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE COMPANY’S
BOARD OF DIRECTORS TO APPROVE THE TRANSFER OF THE SHARES FROM SELLER TO
PURCHASER AT THE CLOSING.


 


5.8           USE OF NAME.  THE COMPANY SHALL CHANGE ITS NAME WITHIN NINETY (90)
DAYS AFTER THE CLOSING DATE TO A NAME THAT DOES NOT INCLUDE THE WORD “AXCELIS”. 
SELLER HEREBY ACKNOWLEDGES AND AGREES THAT THE COMPANY MAY CONTINUE TO USE THE
NAMES AND/OR MARKS “SEN” AND “SEN CORPORATION” AND/OR ANY ASSOCIATED LOGOS
(COLLECTIVELY, THE “SEN MARKS”), AND/OR

 

9

--------------------------------------------------------------------------------



 


ANY NAME OR MARK THAT INCORPORATES ANY OF THE SEN MARKS, FOLLOWING THE CLOSING. 
SELLER FURTHER ACKNOWLEDGES AND AGREES THAT SELLER HAS NO INTELLECTUAL PROPERTY
OR OTHER PROPRIETARY RIGHTS WITH RESPECT TO THE SEN MARKS, AND HEREBY DISCLAIMS
ANY RIGHT, TITLE AND INTEREST IN THE SEN MARKS.


 


5.9           PAYMENT OF ROYALTIES AND COMMISSIONS.  AFTER THE CLOSING, THE
COMPANY SHALL DELIVER TO SELLER BY NO LATER THAN APRIL 30, 2009, AN AMOUNT EQUAL
TO THE ROYALTY AND COMMISSION PAYMENTS FOR THE PERIOD BETWEEN FEBRUARY 1, 2009
AND THE CLOSING DATE OWED BY THE COMPANY TO SELLER AS DETERMINED IN GOOD FAITH
BY THE COMPANY AND AS SET FORTH ON THE COMPANY’S ROYALTY STATEMENT, A FORM OF
WHICH HAS BEEN EXCHANGED AMONG THE PARTIES TO THIS AGREEMENT ON THE DATE OF THIS
AGREEMENT, PREPARED ON A BASIS CONSISTENT WITH ALL METHODS, PRACTICES AND
POLICIES HISTORICALLY USED BY THE COMPANY IN THE PREPARATION OF SUCH ROYALTY
STATEMENTS.  THE AMOUNT SO DETERMINED BY THE COMPANY SHALL BE A CONCLUSIVE
DETERMINATION ABSENT MANIFEST ERROR OR FRAUD, AND PROVIDED THAT THE TOTAL
REVENUE REPORTED BY THE COMPANY IN DETERMINING ANY ROYALTIES DUE TO SELLER UNDER
THIS SECTION 5.9 CAN BE RECONCILED WITH THE REVENUE REPORTED BY THE COMPANY ON
ITS STATUTORY FINANCIAL STATEMENTS FOR THE YEAR ENDED MARCH 31, 2009.  THE
PAYMENT OF SUCH AMOUNT SHALL BE MADE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS AND SHALL CONSTITUTE FULL AND FINAL SATISFACTION OF ANY CLAIMS OF SELLER
RELATED TO SUCH ROYALTY AND COMMISSION PAYMENTS AND SHALL BE MADE CONDITIONAL
UPON THE RELEASE BY SELLER OF THE COMPANY IN CONNECTION WITH ANY CLAIMS RELATED
THERETO.


 


5.10         COMPANY COOPERATION WITH SELLER’S POST-CLOSING SEC AND TAX
FILINGS.  THE COMPANY HEREBY AGREES TO PROVIDE TIMELY TO SELLER (I) THE
COMPANY’S AUDITED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED MARCH 31, 2009
FOR INCLUSION WITH SELLER’S REQUIRED PUBLIC FILINGS WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION TO THE EXTENT THE INCLUSION OF SUCH FINANCIAL STATEMENTS IS
REQUIRED BY LAW AND (II) CERTAIN INFORMATION REASONABLY REQUESTED BY SELLER IN
ORDER FOR SELLER TO CALCULATE THE AMOUNT OF ITS FOREIGN TAX CREDIT UNDER U.S.
INCOME TAX LAWS FOR THE PERIOD PRIOR TO THE CLOSING DATE.


 


5.11         SCHEDULES TO THE LICENSE AGREEMENT.  THE PARTIES AGREE TO USE
COMMERCIALLY REASONABLE EFFORTS AND TO NEGOTIATE IN GOOD FAITH TO FINALIZE ON OR
PRIOR TO THE CLOSING DATE THE LICENSE AGREEMENT AND ANY SCHEDULES OR EXHIBITS
THERETO.


 


5.12         INTELLECTUAL PROPERTY.  FROM THE DATE OF THIS AGREEMENT AND FOR SO
LONG AS THE LICENSE AGREEMENT IS EFFECTIVE:


 


(A)           SELLER SHALL NOT AGREE TO AMEND, RESTATE OR OTHERWISE MODIFY THE
SVB LOAN DOCUMENTS IN A MANNER THAT MATERIALLY OR ADVERSELY AFFECTS THE RIGHTS
OF THE COMPANY UNDER THIS AGREEMENT OR THE LICENSE AGREEMENT;


 


(B)           IN THE EVENT THAT SELLER GRANTS ANY SECURITY INTEREST IN ANY
SELLER IP (INCLUDING BUT NOT LIMITED TO A GRANT TO SILICON VALLEY BANK IN
CONNECTION WITH AN INCREASE OR  EXTENSION OF THE OBLIGATIONS (AS DEFINED IN THE
SVB LOAN AGREEMENT)) (ANY SUCH SECURITY INTEREST, A “NEW LOAN DOCUMENT”):


 

(I)                                     ANY SUCH NEW LOAN DOCUMENT SHALL CONTAIN
THE PROVISIONS AS SET FORTH IN EXHIBIT A TO THIS AGREEMENT;

 

10

--------------------------------------------------------------------------------


 

(II)                                  THE TERMS AND CONDITIONS OF EACH SUCH NEW
LOAN DOCUMENT SHALL NOT MATERIALLY OR ADVERSELY AFFECT THE RIGHTS OF PURCHASER
UNDER THIS AGREEMENT OR THE COMPANY UNDER THIS AGREEMENT OR THE LICENSE
AGREEMENT; AND

 

(III)                               ANY OF SELLER’S SUBSIDIARIES OR AFFILIATES
PARTY TO ANY SUCH NEW LOAN DOCUMENT WHICH, AT SUCH TIME, MAY OWN ANY OF THE
SELLER IP SUBJECT TO THE LICENSE AGREEMENT, SHALL AGREE TO ACKNOWLEDGE AND AGREE
TO THE TERMS AND PROVISIONS OF THIS SECTION 5.12;

 


(C)           SELLER SHALL PROVIDE TO THE COMPANY AND PURCHASER WRITTEN NOTICE
WITHIN AT LEAST THREE (3) BUSINESS DAYS’ AFTER THE OCCURRENCE OF EITHER (I) THE
EXECUTION BY SELLER, OR ANY OF ITS SUBSIDIARIES, OF ANY NEW LOAN DOCUMENT WHICH
GRANTS A SECURITY INTEREST IN THE SELLER IP SUBJECT TO THE LICENSE AGREEMENT, OR
(II) SELLER’S RECEIPT OR DELIVERY OF ANY NOTICE OF DEFAULT, EVENT OF DEFAULT OR
ACCELERATION PURSUANT TO THE SVB LOAN DOCUMENTS OR ANY NEW LOAN DOCUMENT
ACCOMPANIED WITH A COPY OF SUCH NOTICE OF DEFAULT, EVENT OF DEFAULT OR
ACCELERATION; PROVIDED THAT, SO LONG AS SELLER IS SUBJECT TO THE REPORTING
REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”), SUCH
NOTICES REQUIRED UNDER CLAUSES (I) AND (II) ABOVE SHALL BE PROVIDED CONCURRENT
WITH DISCLOSURE MATERIALS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
OR PURSUANT TO THE EXCHANGE ACT; AND


 


(D)           EACH OF SELLER AND ANY SUBSIDIARY OR AFFILIATE OF SELLER THAT IS A
PARTY TO THE SVB LOAN AGREEMENT OR ANY NEW LOAN DOCUMENT HEREBY AUTHORIZES THE
COMPANY, OR ITS DESIGNEES, TO FILE OR RECORD AT ANY TIME AND FROM TIME TO TIME
ANY FINANCING STATEMENTS OR NOTICE FILINGS, AT ANY GOVERNMENTAL OR SIMILAR
OFFICES (INCLUDING WITHOUT LIMITATION ANY INTERNATIONAL FILINGS AND WITH THE
U.S. COPYRIGHT OFFICE OR U.S. PATENT AND TRADEMARK OFFICE), REGARDING ITS RIGHTS
IN AND TO THE SELLER IP GRANTED UNDER THE LICENSE AGREEMENT.


 

Notwithstanding the foregoing, with respect to Seller IP consisting of Patents
(as defined in the License Agreement), this obligation shall terminate on the
twenty-first anniversary of the Closing Date.

 


ARTICLE VI
CONDITIONS TO CLOSING


 


6.1           CONDITIONS TO PURCHASER’S OBLIGATION TO CONSUMMATE THE
ACQUISITION.  THE OBLIGATION OF PURCHASER TO CONSUMMATE THE ACQUISITION IS
SUBJECT TO THE SATISFACTION OR WAIVER OF THE FOLLOWING:


 


(A)           PURCHASER SHALL HAVE RECEIVED EVERYTHING SPECIFIED IN SECTION 2.1
AND SECTION 2.3;


 


(B)           THE REPRESENTATIONS AND WARRANTIES OF SELLER IN THIS AGREEMENT AND
THE OTHER CERTIFICATES AND DOCUMENTS CONTEMPLATED HEREBY SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN REPRESENTATIONS AND WARRANTIES THAT
ARE QUALIFIED AS TO MATERIALITY OR BY MATERIAL ADVERSE EFFECT, WHICH
REPRESENTATIONS SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE CLOSING
DATE, OTHER THAN REPRESENTATIONS AND WARRANTIES THAT SPEAK OF ANOTHER SPECIFIC
DATE OR

 

11

--------------------------------------------------------------------------------



 


TIME PRIOR TO THE CLOSING DATE (WHICH NEED ONLY BE TRUE AND CORRECT, TO THE
EXTENT SET FORTH ABOVE, AS OF SUCH DATE OR TIME);


 


(C)           SELLER SHALL HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH ALL OF
THE COVENANTS AND OBLIGATIONS OF IT CONTAINED IN THIS AGREEMENT;


 


(D)           THERE SHALL NOT HAVE BEEN A MATERIAL ADVERSE EFFECT ON THE COMPANY
OR SELLER;


 


(E)           PURCHASER SHALL HAVE RECEIVED A CERTIFICATE EXECUTED BY THE CHIEF
EXECUTIVE OFFICER OF SELLER, DATED THE CLOSING DATE, AFFIRMING THE STATEMENTS
SET FORTH IN SECTIONS 6.1(B) — (D) AND (J);


 


(F)            ALL NECESSARY CONSENTS OF GOVERNMENTAL AUTHORITIES REQUIRED FOR
THE CONSUMMATION OF THE ACQUISITION AND THE OTHER TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, ALL OF WHICH ARE SET FORTH ON SCHEDULE 6.1(F), SHALL HAVE BEEN
OBTAINED;


 


(G)           THERE SHALL NOT BE IN EFFECT ANY LAW OF ANY GOVERNMENTAL AUTHORITY
RESTRAINING, ENJOINING, MATERIALLY DELAYING OR OTHERWISE PROHIBITING THE
CONSUMMATION OF THE ACQUISITION AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY;


 


(H)           NO ACTION, SUIT, OR PROCEEDING BY A THIRD PARTY SHALL HAVE
COMMENCED AND NOT BEEN WITHDRAWN BEFORE ANY COURT OR QUASI-JUDICIAL OR
ADMINISTRATIVE AGENCY OF ANY U.S. OR FOREIGN JURISDICTION OR BEFORE ANY
ARBITRATOR, IN WHICH ACTION, SUIT OR PROCEEDING SUCH THIRD PARTY HAS A
REASONABLE LIKELIHOOD OF PREVAILING, AND WHEREIN AN UNFAVORABLE INJUNCTION,
JUDGMENT, ORDER, DECREE, RULING, OR CHARGE WOULD (A) PREVENT CONSUMMATION OF ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS
OR (B) CAUSE ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE
ANCILLARY AGREEMENTS TO BE RESCINDED FOLLOWING CONSUMMATION THEREOF (AND NO SUCH
INJUNCTION, JUDGMENT, ORDER, DECREE, RULING, OR CHARGE SHALL BE IN EFFECT);


 


(I)            PURCHASER SHALL HAVE RECEIVED AN OPINION FROM AN INDEPENDENT
VALUATION FIRM MUTUALLY AGREED UPON BY PURCHASER AND SELLER DATED AS OF THE
CLOSING DATE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO PURCHASER,
OPINING THAT THE PURCHASE PRICE REPRESENTS THE REASONABLY EQUIVALENT VALUE OF
(I) THE SHARES AND (II) THE OBLIGATIONS OF SELLER UNDER THE ANCILLARY
AGREEMENTS;


 


(J)            AS OF MARCH 31, 2009, AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, SELLER SHALL HAVE
MET EACH OF THE FINANCIAL METRICS SET FORTH IN THE FINANCIAL METRICS SCHEDULE;


 


(K)           PURCHASER SHALL HAVE RECEIVED FROM SELLER, ON OR PRIOR TO
MARCH 16, 2009, COPIES, CERTIFIED BY AN OFFICER OF SELLER, OF SELLER’S (A) MOST
RECENT PRO FORMA BALANCE SHEET AT MARCH 31, 2009, (B) MOST RECENT PRO FORMA
PROJECTED INCOME STATEMENT AT MARCH 31, 2009, AND (C) MOST RECENT BUSINESS PLAN
(FORECASTS) FOR EACH OF THE FOUR QUARTERS ENDING ON JUNE 30, 2009, SEPTEMBER 30,
2009, DECEMBER 31, 2009, AND MARCH 31, 2010 DEVELOPED BY MANAGEMENT OF SELLER;
AND

 

12

--------------------------------------------------------------------------------



 


(L)            ON OR PRIOR TO THE CLOSING DATE, THE PARTIES SHALL HAVE COMPLETED
AND AGREED UPON (HAVING NEGOTIATED IN GOOD FAITH PURSUANT TO SECTION 5.11) THE
LICENSE AGREEMENT AND ANY SCHEDULES OR EXHIBITS THERETO.


 


6.2           CONDITIONS TO SELLER’S OBLIGATION TO CONSUMMATE THE ACQUISITION. 
THE OBLIGATION OF SELLER TO CONSUMMATE THE ACQUISITION IS SUBJECT TO THE
SATISFACTION OR WAIVER OF THE FOLLOWING:


 


(A)           SELLER SHALL HAVE RECEIVED EVERYTHING SPECIFIED IN SECTION 2.2 AND
SECTION 2.3;


 


(B)           THE REPRESENTATIONS AND WARRANTIES OF PURCHASER IN THIS AGREEMENT
AND THE OTHER CERTIFICATES AND DOCUMENTS CONTEMPLATED HEREBY SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN REPRESENTATIONS AND WARRANTIES THAT
ARE QUALIFIED AS TO MATERIALITY OR BY MATERIAL ADVERSE EFFECT, WHICH
REPRESENTATIONS SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE CLOSING
DATE, OTHER THAN REPRESENTATIONS AND WARRANTIES THAT SPEAK OF ANOTHER SPECIFIC
DATE OR TIME PRIOR TO THE CLOSING DATE (WHICH NEED ONLY BE TRUE AND CORRECT, TO
THE EXTENT SET FORTH ABOVE, AS OF SUCH DATE OR TIME);


 


(C)           PURCHASER SHALL HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH ALL OF
THE COVENANTS AND OBLIGATIONS OF IT CONTAINED IN THIS AGREEMENT;


 


(D)           THERE SHALL NOT HAVE BEEN A MATERIAL ADVERSE EFFECT ON PURCHASER;


 


(E)           SELLER SHALL HAVE RECEIVED A CERTIFICATE FROM PURCHASER EXECUTED
BY AN OFFICER OF PURCHASER, DATED THE CLOSING DATE, AFFIRMING THE STATEMENTS SET
FORTH IN SECTIONS 6.2(B) - (D);


 


(F)            ALL NECESSARY CONSENTS OF GOVERNMENTAL AUTHORITIES REQUIRED FOR
THE CONSUMMATION OF THE ACQUISITION AND THE OTHER TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, ALL OF WHICH ARE SET FORTH ON SCHEDULE 6.2(F), SHALL HAVE BEEN
OBTAINED;


 


(G)           THERE SHALL NOT BE IN EFFECT ANY LAW OF ANY GOVERNMENTAL AUTHORITY
RESTRAINING, ENJOINING, MATERIALLY DELAYING OR OTHERWISE PROHIBITING THE
CONSUMMATION OF THE ACQUISITION AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY;
AND


 


(H)           NO ACTION, SUIT, OR PROCEEDING BY A THIRD PARTY SHALL HAVE
COMMENCED AND NOT BEEN WITHDRAWN BEFORE ANY COURT OR QUASI-JUDICIAL OR
ADMINISTRATIVE AGENCY OF ANY U.S. OR FOREIGN JURISDICTION OR BEFORE ANY
ARBITRATOR, IN WHICH ACTION, SUIT OR PROCEEDING SUCH THIRD PARTY HAS A
REASONABLE LIKELIHOOD OF PREVAILING, AND WHEREIN AN UNFAVORABLE INJUNCTION,
JUDGMENT, ORDER, DECREE, RULING, OR CHARGE WOULD (A) PREVENT CONSUMMATION OF ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS
OR (B) CAUSE ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE
ANCILLARY AGREEMENTS TO BE RESCINDED FOLLOWING CONSUMMATION THEREOF (AND NO SUCH
INJUNCTION, JUDGMENT, ORDER, DECREE, RULING, OR CHARGE SHALL BE IN EFFECT).

 

13

--------------------------------------------------------------------------------



 


ARTICLE VII
TERMINATION


 


7.1           TERMINATION OF AGREEMENT.  THIS AGREEMENT MAY BE TERMINATED PRIOR
TO THE CLOSING AS FOLLOWS:


 


(A)           BY MUTUAL WRITTEN CONSENT OF THE PARTIES;


 


(B)           SELLER MAY TERMINATE THIS AGREEMENT BY GIVING WRITTEN NOTICE TO
PURCHASER AND THE COMPANY AT ANY TIME PRIOR TO THE CLOSING IF: (I) PURCHASER HAS
BREACHED ANY COVENANT, REPRESENTATION OR WARRANTY IN ANY MATERIAL RESPECT
CONTAINED IN THIS AGREEMENT AND SUCH BREACH HAS NOT BEEN CURED WITHIN TWENTY
(20) CALENDAR DAYS FOLLOWING THE DELIVERY OF NOTICE OF SUCH BREACH (SO LONG AS
SELLER IS NOT THEN IN MATERIAL BREACH OF ANY COVENANT, REPRESENTATION OR
WARRANTY CONTAINED IN THIS AGREEMENT); OR (II) IF THE CLOSING SHALL NOT HAVE
OCCURRED ON OR BEFORE APRIL 10, 2009 (THE “EXPIRATION DATE”), BY REASON OF THE
FAILURE OF ANY CONDITION PRECEDENT UNDER SECTION 6.2 HEREOF (UNLESS THE FAILURE
RESULTS PRIMARILY FROM SELLER’S BREACH OF ANY REPRESENTATION, WARRANTY OR
COVENANT CONTAINED IN THIS AGREEMENT);


 


(C)           PURCHASER MAY TERMINATE THIS AGREEMENT BY GIVING WRITTEN NOTICE TO
SELLER AND THE COMPANY AT ANY TIME PRIOR TO THE CLOSING: (I) IF SELLER HAS
BREACHED ANY COVENANT, REPRESENTATION OR WARRANTY IN ANY MATERIAL RESPECT
CONTAINED IN THIS AGREEMENT AND SUCH BREACH HAS NOT BEEN CURED WITHIN TWENTY
(20) CALENDAR DAYS FOLLOWING THE DELIVERY OF NOTICE OF SUCH BREACH (SO LONG AS
PURCHASER IS NOT THEN IN MATERIAL BREACH OF ANY COVENANT, REPRESENTATION OR
WARRANTY CONTAINED IN THIS AGREEMENT); OR (II) IF THE CLOSING SHALL NOT HAVE
OCCURRED ON OR BEFORE THE EXPIRATION DATE, BY REASON OF THE FAILURE OF ANY
CONDITION PRECEDENT UNDER SECTION 6.1 HEREOF (UNLESS THE FAILURE RESULTS
PRIMARILY FROM PURCHASER’S BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT
CONTAINED IN THIS AGREEMENT); OR


 


(D)           BY ANY OF THE PARTIES IF THERE SHALL BE IN EFFECT A FINAL
NONAPPEALABLE JUDGMENT OR ORDER OF A GOVERNMENTAL AUTHORITY OF COMPETENT
JURISDICTION RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY; IT BEING AGREED THAT THE PARTIES HERETO
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO APPEAL ANY ADVERSE DETERMINATION
WHICH IS NOT NONAPPEALABLE (AND PURSUE SUCH APPEAL WITH REASONABLE DILIGENCE).


 


7.2           PROCEDURE UPON TERMINATION.  IN THE EVENT OF TERMINATION AND
ABANDONMENT IN ACCORDANCE WITH SECTION 7.1, WRITTEN NOTICE THEREOF SHALL
FORTHWITH BE GIVEN TO THE OTHER PARTY OR PARTIES, AND THIS AGREEMENT SHALL
TERMINATE, AND THE ACQUISITION SHALL BE ABANDONED, WITHOUT FURTHER ACTION BY THE
PARTIES.


 


7.3           EFFECT OF TERMINATION.  IN THE EVENT THAT THIS AGREEMENT IS
VALIDLY TERMINATED IN ACCORDANCE WITH SECTION 7.2, THE PARTIES SHALL BE RELIEVED
OF THEIR DUTIES AND OBLIGATIONS ARISING UNDER THIS AGREEMENT AFTER THE DATE OF
SUCH TERMINATION AND SUCH TERMINATION SHALL BE WITHOUT LIABILITY TO THE PARTIES;
PROVIDED, THAT NO SUCH TERMINATION SHALL RELIEVE ANY PARTY HERETO FROM LIABILITY
FOR ANY WILLFUL BREACH OF THIS AGREEMENT; PROVIDED, FURTHER, THAT THE
OBLIGATIONS OF THE PARTIES SET FORTH IN SECTION 5.4 (CONFIDENTIALITY), AND
ARTICLE X (MISCELLANEOUS) HEREOF SHALL SURVIVE ANY SUCH TERMINATION AND SHALL BE
ENFORCEABLE HEREUNDER.

 

14

--------------------------------------------------------------------------------



 


ARTICLE VIII
SURVIVAL AND INDEMNIFICATION


 


8.1           SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES OF THE PARTIES
CONTAINED IN THIS AGREEMENT OR IN ANY OTHER CERTIFICATE, REPORT OR OTHER WRITING
DELIVERED PURSUANT HERETO SHALL SURVIVE UNTIL EIGHTEEN (18) MONTHS FOLLOWING THE
CLOSING DATE (THE “SURVIVAL DATE”); EXCEPT THAT (I) THOSE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SECTIONS 3.1, 3.2, 3.3, 4.1 AND 4.2 SHALL SURVIVE
INDEFINITELY AND (II) AN EXPIRATION OF THE SURVIVAL DATE SHALL NOT AFFECT THE
RIGHTS OF ANY INDEMNIFIED PARTY UNDER THIS ARTICLE VIII OR OTHERWISE TO SEEK
RECOVERY FOR INDEMNIFIABLE LOSSES ARISING OUT OF ANY FRAUD OR INTENTIONAL
MISREPRESENTATION BY ANY PARTY.  THE COVENANTS AND AGREEMENTS OF PURCHASER AND
SELLER CONTAINED HEREIN SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT FOR
THE APPLICABLE PERIOD SPECIFIED THEREIN, OR IF NO SUCH PERIOD IS SPECIFIED,
INDEFINITELY.  ANY CLAIM FOR INDEMNIFICATION BASED UPON A BREACH OF ANY SUCH
REPRESENTATION, WARRANTY OR COVENANT AND ASSERTED PRIOR TO THE SURVIVAL DATE BY
WRITTEN NOTICE IN ACCORDANCE WITH SECTION 8.4 SHALL SURVIVE UNTIL FINAL
RESOLUTION OF SUCH CLAIM.  THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT (AND ANY RIGHT TO INDEMNIFICATION FOR BREACH THEREOF) SHALL NOT BE
AFFECTED BY ANY INVESTIGATION, VERIFICATION OR EXAMINATION BY ANY PARTY HERETO
OR BY ANY SUCH PARTY OR BY ANY SUCH PARTY’S KNOWLEDGE OF ANY FACTS WITH RESPECT
TO THE ACCURACY OR INACCURACY OF ANY SUCH REPRESENTATION OR WARRANTY.


 


8.2           INDEMNIFICATION BY SELLER.  IN AN AGGREGATE AMOUNT NOT TO EXCEED
THE PURCHASE PRICE, SELLER WILL INDEMNIFY AND HOLD HARMLESS PURCHASER AND ITS
DIRECTORS, OFFICERS, AGENTS, REPRESENTATIVES, STOCKHOLDERS AND EMPLOYEES, AND
EACH PERSON, IF ANY, WHO CONTROLS OR MAY CONTROL PURCHASER WITHIN THE MEANING OF
THE SECURITIES ACT (THE “PURCHASER INDEMNIFIED PARTIES”) AGAINST ANY LOSSES
INCURRED OR SUFFERED BY ANY PURCHASER INDEMNIFIED PARTIES (AS INCURRED) RELATING
TO OR ARISING OUT OF ANY OF THE FOLLOWING:


 


(A)           ANY BREACH OF OR INACCURACY IN ANY REPRESENTATION OR WARRANTY MADE
BY SELLER PURSUANT TO THIS AGREEMENT OR ANY CERTIFICATE, DOCUMENT, WRITING OR
INSTRUMENT DELIVERED BY SELLER PURSUANT TO THIS AGREEMENT; AND


 


(B)           ANY MATERIAL BREACH OF OR FAILURE BY SELLER TO PERFORM ANY
COVENANT OR OBLIGATION OF SELLER SET OUT IN THIS AGREEMENT.


 


8.3           INDEMNIFICATION BY PURCHASER.  IN AN AGGREGATE AMOUNT NOT TO
EXCEED THE PURCHASE PRICE, PURCHASER WILL INDEMNIFY AND HOLD HARMLESS SELLER AND
ITS DIRECTORS, OFFICERS, AGENTS, REPRESENTATIVES, STOCKHOLDERS AND EMPLOYEES,
AND EACH PERSON, IF ANY, WHO CONTROLS OR MAY CONTROL SELLER WITHIN THE MEANING
OF THE SECURITIES ACT (THE “SELLER INDEMNIFIED PARTIES”) AGAINST ANY LOSSES
INCURRED OR SUFFERED BY ANY SELLER INDEMNIFIED PARTIES (AS INCURRED) RELATING TO
OR ARISING OUT OF ANY OF THE FOLLOWING:


 

(A)           ANY BREACH OF OR ANY INACCURACY IN ANY REPRESENTATION OR WARRANTY
MADE BY PURCHASER PURSUANT TO THIS AGREEMENT OR ANY CERTIFICATE, DOCUMENT,
WRITING OR INSTRUMENT DELIVERED BY PURCHASER PURSUANT TO THIS AGREEMENT; AND

 

(B)           ANY MATERIAL BREACH OF OR FAILURE BY PURCHASER TO PERFORM ANY
COVENANT OR OBLIGATION OF PURCHASER SET OUT IN THIS AGREEMENT.

 

15

--------------------------------------------------------------------------------



 


8.4           NOTICE OF CLAIMS; ASSUMPTION OF DEFENSE.  THE INDEMNIFIED PARTY
SHALL GIVE PROMPT NOTICE TO THE INDEMNIFYING PARTY, IN ACCORDANCE WITH THE TERMS
OF SECTION 10.3, OF THE ASSERTION OF ANY CLAIM, OR THE COMMENCEMENT OF
PROCEEDING IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT HEREUNDER, SPECIFYING THE
BASIS THEREFOR AND GIVING THE INDEMNIFYING PARTY SUCH INFORMATION WITH RESPECT
THERETO AS THE INDEMNIFYING PARTY MAY REASONABLY REQUEST, TO THE EXTENT KNOWN BY
THE INDEMNIFIED PARTY (BUT THE GIVING OF SUCH NOTICE SHALL NOT BE A CONDITION
PRECEDENT TO INDEMNIFICATION HEREUNDER, EXCEPT TO THE EXTENT THAT ANY FAILURE TO
PROVIDE SUCH NOTICE MATERIALLY PREJUDICES THE INDEMNIFYING PARTY’S ABILITY TO
CONTEST ANY SUCH PROCEEDING).  THE INDEMNIFYING PARTY MAY, AT ITS OWN EXPENSE:
(A) PARTICIPATE IN; AND (B) UPON NOTICE TO THE INDEMNIFIED PARTY AND THE
INDEMNIFYING PARTY’S WRITTEN AGREEMENT THAT THE INDEMNIFIED PARTY IS ENTITLED TO
INDEMNIFICATION PURSUANT TO SECTION 8.2 OR SECTION 8.3 FOR LOSSES ARISING OUT OF
SUCH PROCEEDING, AT ANY TIME DURING THE COURSE OF ANY SUCH PROCEEDING, ASSUME
THE DEFENSE THEREOF; PROVIDED, THAT: (Y) THE INDEMNIFYING PARTY’S COUNSEL IS
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY; AND (Z) THE INDEMNIFYING PARTY
SHALL THEREAFTER CONSULT WITH THE INDEMNIFIED PARTY UPON THE INDEMNIFIED PARTY’S
REQUEST FOR SUCH CONSULTATION FROM TIME TO TIME WITH RESPECT TO SUCH
PROCEEDING.  IF THE INDEMNIFYING PARTY ASSUMES SUCH DEFENSE, THE INDEMNIFIED
PARTY SHALL HAVE THE RIGHT (BUT NOT THE DUTY) TO PARTICIPATE IN THE DEFENSE
THEREOF AND TO EMPLOY COUNSEL, AT ITS OWN EXPENSE, SEPARATE FROM THE COUNSEL
EMPLOYED BY THE INDEMNIFYING PARTY.  WHETHER OR NOT THE INDEMNIFYING PARTY
CHOOSES TO DEFEND OR PROSECUTE ANY SUCH PROCEEDING, ALL OF THE PARTIES HERETO
SHALL COOPERATE IN THE DEFENSE OR PROSECUTION THEREOF.  IN THE EVENT THAT THE
INDEMNIFYING PARTY ELECTS NOT TO ASSUME THE DEFENSE OF ANY SUCH PROCEEDING, SUCH
ELECTION SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS HEREUNDER.


 


8.5           SETTLEMENT OR COMPROMISE.  NO PARTY SHALL SETTLE OR COMPROMISE ANY
CLAIM, SUIT, ACTION OR PROCEEDING THAT IMPLICATES THE PROVISIONS OF THIS
ARTICLE VIII WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED (IT BEING UNDERSTOOD THAT IT SHALL NOT
BE UNREASONABLE FOR THE INDEMNIFIED PARTY TO WITHHOLD ITS CONSENT FROM ANY
SETTLEMENT WHICH (I) COMMITS THE INDEMNIFIED PARTY TO TAKE, OR FORBEAR TO TAKE,
ANY ACTION, OR (II) DOES NOT PROVIDE FOR A COMPLETE RELEASE OF THE INDEMNIFIED
PARTY BY SUCH THIRD-PARTY); PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY MAY
MAKE ANY SETTLEMENT OF ANY CLAIMS WITHOUT THE WRITTEN CONSENT OF THE OTHER FOR
ANY SETTLEMENT THAT CONSISTS SOLELY OF MONETARY PAYMENT BY THE INDEMNIFYING
PARTY.  ANY SETTLEMENT OR COMPROMISE MADE OR CAUSED TO BE MADE BY THE
INDEMNIFIED PARTY OR THE INDEMNIFYING PARTY, AS THE CASE MAY BE, OF ANY SUCH
CLAIM, SUIT, ACTION OR PROCEEDING OF THE KIND REFERRED TO IN SECTION 8.4 SHALL
ALSO BE BINDING UPON THE INDEMNIFYING PARTY OR THE INDEMNIFIED PARTY, AS THE
CASE MAY BE, IN THE SAME MANNER AS IF A FINAL JUDGMENT OR DECREE HAD BEEN
ENTERED BY A COURT OF COMPETENT JURISDICTION IN THE AMOUNT OF SUCH SETTLEMENT OR
COMPROMISE.


 


ARTICLE IX
CERTAIN DEFINITIONS


 


9.1           DEFINITIONS.  THE FOLLOWING TERMS, AS USED HEREIN, HAVE THE
FOLLOWING MEANINGS:


 


(A)           “ACQUISITION” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE.


 


(B)           “AFFILIATES” OF ANY PERSON SHALL MEAN ANY OTHER PERSON DIRECTLY OR
INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH PERSON.

 

16

--------------------------------------------------------------------------------


 


(C)                                  “AGREEMENT” SHALL HAVE THE MEANING SET
FORTH IN THE PREAMBLE.


 


(D)                                 “ANCILLARY AGREEMENTS” SHALL MEAN THE
LICENSE AGREEMENT, THE TERMINATION AGREEMENT, AND THE CROSS-RELEASE.


 


(E)                                  “BANKRUPTCY CODE” MEANS CHAPTER 11 OF TITLE
11 OF THE UNITED STATES CODE, 11 U.S.C. §§ 101, ET SEQ.


 


(F)                                    “BUSINESS DAY” MEANS A DAY OTHER THAN A
SATURDAY, SUNDAY OR OTHER DAY ON WHICH COMMERCIAL BANKS IN NEW YORK, NEW YORK OR
JAPAN ARE AUTHORIZED OR REQUIRED BY LAW TO CLOSE.


 


(G)                                 “CLOSING” SHALL HAVE THE MEANING SET FORTH
IN SECTION 1.3.


 


(H)                                 “CLOSING DATE” SHALL HAVE THE MEANING SET
FORTH IN SECTION 1.3.


 


(I)                                     “CODE” SHALL MEAN THE US INTERNAL
REVENUE CODE OF 1986, AS AMENDED.


 


(J)                                     “COMPANY” SHALL HAVE THE MEANING SET
FORTH IN THE PREAMBLE.


 


(K)                                  “CONTRACT” SHALL MEAN ANY CONTRACT, LEASE,
LEASE OPTION, COMMITMENT, UNDERSTANDING SALES ORDER, PURCHASE ORDER, LICENSE,
EQUIPMENT LEASE, MORTGAGE, NOTE, BOND OR OTHER AGREEMENT, WHETHER WRITTEN OR
ORAL, INCLUDING ANY AGREEMENTS FOR THE PURCHASE OF GOODS, THE PROVISION OF
SERVICES, AGREEMENTS WITH SUPPLIERS, SECURITY AGREEMENTS, JOINT VENTURE,
PARTNERSHIP OR SIMILAR AGREEMENTS, ADVERTISING AGREEMENTS, FRANCHISE AGREEMENTS
AND BROKER OR DISTRIBUTORSHIP AGREEMENTS.


 


(L)                                     “CORPORATE NAME AGREEMENTS” SHALL MEAN
THOSE CERTAIN NAME AGREEMENTS BY AND AMONG PURCHASER, SELLER AND THE COMPANY
DATED AS OF MARCH 31, 2006 RELATED TO THE USE OF THE NAME “SHI” AND “AXCELIS”.


 


(M)                               “CROSS-RELEASE” SHALL MEAN THAT CERTAIN
CROSS-RELEASE TO BE ENTERED INTO BY AND AMONG THE PARTIES TO THIS AGREEMENT AS
OF THE CLOSING DATE, SUBSTANTIALLY IN THE FORM EXCHANGED AMONG THE PARTIES TO
THIS AGREEMENT ON THE DATE OF THIS AGREEMENT.


 


(N)                                 “DISCLOSURE SCHEDULE” SHALL HAVE THE MEANING
SET FORTH IN THE INTRODUCTORY PARAGRAPH TO ARTICLE III.


 


(O)                                 “ENCUMBRANCE” SHALL MEAN ANY ENCUMBRANCE OR
RESTRICTION OF ANY KIND, INCLUDING ANY PLEDGE, SECURITY INTEREST, LIEN, CHARGE,
MORTGAGE, HYPOTHECATION, TRUST DEED, EASEMENT, LEASE, FINANCE LEASE, SUBLEASE,
CLAIM (INCLUDING ANY CONTINGENT, UNLIQUIDATED OR DISPUTED CLAIM), RIGHT OF WAY,
COVENANT, OPTION, CONDITION, RIGHT OF FIRST REFUSAL OR RESTRICTION, HOWEVER
IMPOSED.


 


(P)                                 “EXCHANGE ACT” SHALL HAVE THE MEANING SET
FORTH IN SECTION 5.12(C).


 


(Q)                                 “EXPIRATION DATE” SHALL HAVE THE MEANING SET
FORTH IN SECTION 7.1(B).

 

17

--------------------------------------------------------------------------------


 


(R)                                    “EXPORT SALES AGREEMENT” SHALL MEAN THAT
CERTAIN EXPORT SALES AGREEMENT BY AND BETWEEN SELLER AND THE COMPANY DATED AS OF
JANUARY 16, 1996.


 


(S)                                  “FINANCIAL METRICS SCHEDULE” SHALL MEAN
THAT CERTAIN SCHEDULE SETTING FORTH CERTAIN FINANCIAL METRICS OF SELLER
EXCHANGED BETWEEN PURCHASER AND SELLER ON THE DATE OF THIS AGREEMENT IN
ACCORDANCE WITH SECTION 6.1(J) OF THIS AGREEMENT.


 


(T)                                    “GOVERNMENTAL AUTHORITY” SHALL MEAN ANY: 
(A) NATION, PRINCIPALITY, STATE, COMMONWEALTH, PROVINCE, TERRITORY, COUNTY,
MUNICIPALITY, DISTRICT OR OTHER JURISDICTION OF ANY NATURE; (B) FEDERAL, STATE,
LOCAL, MUNICIPAL, FOREIGN OR OTHER GOVERNMENT; (C) GOVERNMENTAL OR
QUASI-GOVERNMENTAL AUTHORITY OF ANY NATURE (INCLUDING ANY GOVERNMENTAL DIVISION,
SUBDIVISION, DEPARTMENT, AGENCY, BUREAU, BRANCH, OFFICE, COMMISSION, COUNCIL,
BOARD, INSTRUMENTALITY, OFFICER, OFFICIAL, REPRESENTATIVE, ORGANIZATION, UNIT,
BODY OR ENTITY AND ANY COURT OR OTHER TRIBUNAL); (D) MULTINATIONAL ORGANIZATION
OR BODY; OR (E) INDIVIDUAL, ENTITY OR BODY EXERCISING, OR ENTITLED TO EXERCISE,
ANY EXECUTIVE, LEGISLATIVE, JUDICIAL, ADMINISTRATIVE, REGULATORY, POLICE,
MILITARY OR TAXING AUTHORITY OR POWER OF ANY NATURE.


 


(U)                                 “ICC” SHALL HAVE THE MEANING SET FORTH IN
SECTION 10.6(B).


 


(V)                                 “KNOWLEDGE” WITH RESPECT TO ANY PERSON SHALL
MEAN THE KNOWLEDGE OF THE OFFICERS (INCLUDING, WITHOUT LIMITATION, THE GENERAL
COUNSEL) AND DIRECTORS OF SUCH PERSON AFTER DUE INQUIRY.


 


(W)                               “LAW” SHALL MEAN ANY FEDERAL, STATE, LOCAL,
FOREIGN OR OTHER LAW, DECREE, STATUTE, ORDINANCE, REGULATION, RULE, POLICY,
GUIDELINE, ORDINANCE, BYLAW (ZONING OR OTHERWISE), ORDER, JUDGMENT, CONSENT
DECREE, PERMIT, SETTLEMENT AGREEMENT, JUDICIAL OR ADMINISTRATIVE DECISION,
INJUNCTION OR REQUIREMENT OF ANY KIND APPLICABLE TO OR BINDING ON PURCHASER,
SELLER, THE COMPANY OR THE SHARES.


 


(X)                                   “LICENSE AGREEMENT” SHALL MEAN THAT
CERTAIN LICENSE AGREEMENT TO BE ENTERED INTO BY AND BETWEEN THE COMPANY AND
SELLER AS OF THE CLOSING DATE.


 


(Y)                                 “LOSSES” SHALL MEAN ALL LIABILITIES
(INCLUDING, WITHOUT LIMITATION, ALL TAXES), EQUITABLE REMEDIES, LOSSES, COSTS
(INCLUDING COSTS OF SETTLEMENT), FINES, DAMAGES OF ANY NATURE, JUDGMENTS,
PENALTIES, DIMINUTION OF VALUE, OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND COSTS OF LITIGATION).


 


(Z)                                   “MASTER LICENSE AGREEMENT” SHALL MEAN THAT
CERTAIN MASTER LICENSE AGREEMENT BY AND BETWEEN THE COMPANY AND SELLER DATED AS
OF JANUARY 16, 1996, AS AMENDED FROM TIME TO TIME.


 


(AA)                            “MATERIAL ADVERSE EFFECT” SHALL MEAN WITH
RESPECT TO ANY PERSON, ANY CHANGE, EFFECT, EVENT, OCCURRENCE, STATE OF FACTS OR
DEVELOPMENT WHICH, INDIVIDUALLY OR IN THE AGGREGATE (I) IS OR IS REASONABLY
LIKELY TO BE MATERIALLY ADVERSE TO THE BUSINESS, FINANCIAL CONDITION,
PROPERTIES, ASSETS, LIABILITIES (CONTINGENT OR OTHERWISE) OR RESULTS OF
OPERATIONS OF SUCH PERSON, TAKEN AS A WHOLE, OR (II) WOULD REASONABLY BE
EXPECTED TO PREVENT OR MATERIALLY IMPEDE THE CONSUMMATION OF SUCH PERSON OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

18

--------------------------------------------------------------------------------



 


(BB)                          “MOU” SHALL MEAN THAT CERTAIN MEMORANDUM OF
UNDERSTANDING BY AND BETWEEN THE COMPANY AND SELLER DATED AS OF JUNE 1, 2001.


 


(CC)                            “NEW LOAN DOCUMENT” SHALL HAVE THE MEANING SET
FORTH IN SECTION 5.12.


 


(DD)                          “PERSON” SHALL MEAN ANY INDIVIDUAL, CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, ASSOCIATION, TRUST, GOVERNMENTAL
AUTHORITY OR OTHER ENTITY OR ORGANIZATION.


 


(EE)                            “PROCEEDING” MEANS ANY ACTION, LITIGATION, SUIT,
DISPUTE, PROCEEDING, CLAIM, ARBITRATION OR INVESTIGATION OF ANY NATURE, CIVIL,
CRIMINAL, REGULATORY OR OTHERWISE BEFORE OR BY ANY GOVERNMENTAL AUTHORITY OR
OTHERWISE.


 


(FF)                                “PURCHASE PRICE” SHALL HAVE THE MEANING SET
FORTH IN SECTION 1.2.


 


(GG)                          “PURCHASER” SHALL HAVE THE MEANING SET FORTH IN
THE PREAMBLE.


 


(HH)                          “PURCHASER INDEMNIFIED PARTIES” SHALL HAVE THE
MEANING SET FORTH IN SECTION 8.2.


 


(II)                                  “ROYALTY AND COMMISSION PAYMENTS” SHALL
MEAN THE AMOUNTS FOR WHICH SELLER IS ENTITLED TO PAYMENT FOR THE PERIOD FROM
OCTOBER 1, 2008 UP TO AND INCLUDING THE CLOSING DATE IN RESPECT OF (I) ACCRUED
AND UNPAID ROYALTIES UNDER THE MASTER LICENSE AGREEMENT AND MOU AND (II) ACCRUED
AND UNPAID COMMISSIONS UNDER EACH OF THE EXPORT SALES AGREEMENT AND THE SALES
ASSISTANCE AGREEMENT.  FOR THE AVOIDANCE OF DOUBT, ROYALTY AND COMMISSION
PAYMENTS SHALL NOT INCLUDE ANY AMOUNTS FOR WHICH SELLER ALLEGES THAT IT IS
ENTITLED TO PAYMENT WITH RESPECT TO ANY ACCRUED AND UNPAID ROYALTIES RELATING TO
ANY SHX PRODUCT OF THE COMPANY.


 


(JJ)                                  “SALES ASSISTANCE AGREEMENT” SHALL MEAN
THAT CERTAIN SALES ASSISTANCE AGREEMENT BY AND BETWEEN SELLER AND THE COMPANY
DATED AS OF JANUARY 16, 1996.


 


(KK)                            “SECURITIES ACT” SHALL MEAN THE SECURITIES ACT
OF 1933, AS AMENDED.


 


(LL)                                  “SELLER” SHALL HAVE THE MEANING SET FORTH
IN THE PREAMBLE.


 


(MM)                      “SELLER INDEMNIFIED PARTIES” SHALL HAVE THE MEANING
SET FORTH IN SECTION 8.3.


 


(NN)                          “SELLER IP” SHALL MEAN CERTAIN PATENTS AND
TECHNICAL INFORMATION (AS THOSE TERMS ARE DEFINED IN THE LICENSE AGREEMENT)
OWNED OR CONTROLLED BY SELLER AND THAT ARE TO BE LICENSED BY SELLER TO THE
COMPANY PURSUANT TO THE LICENSE AGREEMENT.


 


(OO)                          “SEN MARKS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.8.


 


(PP)                          “SHARES” SHALL HAVE THE MEANING SET FORTH IN THE
PREAMBLE.


 


(QQ)                          “SURVIVAL DATE” SHALL HAVE THE MEANING SET FORTH
IN SECTION 8.1.

 

19

--------------------------------------------------------------------------------


 


(RR)                                “SVB LOAN AGREEMENT” MEANS THE LOAN AND
SECURITY AGREEMENT, DATED AS OF APRIL 23, 2008, BY AND AMONG SILICON VALLEY
BANK, SELLER, AND AXCELIS TECHNOLOGIES CCS CORPORATION, AS AMENDED, RESTATED,
SUPPLEMENTED OR MODIFIED FROM TIME TO TIME.


 


(SS)                            “SVB LOAN DOCUMENTS” MEANS THE SVB LOAN
AGREEMENT AND ANY OTHER PLEDGE AGREEMENTS, SECURITY AGREEMENTS, ANY GUARANTIES
OR ANY OTHER DOCUMENTS EXECUTED IN CONNECTION WITH THE SVB LOAN AGREEMENT.


 


(TT)                                “TAXES” SHALL MEAN ALL TAXES, HOWEVER
DENOMINATED, INCLUDING ANY INTEREST, PENALTIES OR OTHER ADDITIONS TO TAX THAT
MAY BECOME PAYABLE IN RESPECT THEREOF, IMPOSED BY ANY FEDERAL, TERRITORIAL,
STATE, LOCAL OR FOREIGN GOVERNMENT OR ANY AGENCY OR POLITICAL SUBDIVISION OF ANY
SUCH GOVERNMENT, WHICH TAXES SHALL INCLUDE, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, ALL INCOME OR PROFITS TAXES (INCLUDING, BUT NOT LIMITED TO,
FEDERAL INCOME TAXES AND STATE INCOME TAXES), PAYROLL AND EMPLOYEE WITHHOLDING
TAXES, UNEMPLOYMENT INSURANCE, SOCIAL SECURITY TAXES, SALES AND USE TAXES, AD
VALOREM TAXES, EXCISE TAXES, FRANCHISE TAXES, GROSS RECEIPTS TAXES, BUSINESS
LICENSE TAXES, OCCUPATION TAXES, REAL AND PERSONAL PROPERTY TAXES, STAMP TAXES,
ENVIRONMENTAL TAXES, TRANSFER TAXES, WORKERS’ COMPENSATION, VALUE ADDED TAXES
AND OTHER OBLIGATIONS OF THE SAME OR OF A SIMILAR NATURE TO ANY OF THE
FOREGOING.


 


(UU)                          “TERMINATED AGREEMENTS” SHALL MEAN ANY AND ALL
CONTRACTS BY AND BETWEEN OR AMONG PURCHASER AND/OR THE COMPANY AND SELLER,
INCLUDING BUT NOT LIMITED TO THAT CERTAIN (I) ORGANIZATION AGREEMENT BY AND
BETWEEN PURCHASER AND SELLER DATED AS OF DECEMBER 3, 1982, (II) MASTER LICENSE
AGREEMENT, (III) EXPORT SALES AGREEMENT, (IV) SALES ASSISTANCE AGREEMENT,
(V) TAIWAN SALES AND SERVICE AGREEMENT BY AND BETWEEN THE COMPANY AND SELLER
DATED AS OF APRIL 26, 1999, (VI) TRADEMARK LICENSE AGREEMENT BY AND BETWEEN THE
COMPANY AND SELLER DATED AS OF JUNE 30, 2000, (VII) MOU, (VIII) CORPORATE NAME
AGREEMENTS, AND (IX)  MEMORANDUM OF UNDERSTANDING BY AND BETWEEN PURCHASER AND
SELLER DATED AS OF JUNE 6, 2007.  NOTWITHSTANDING THE FOREGOING, THE TERMINATED
AGREEMENTS SHALL NOT INCLUDE (A) THIS AGREEMENT, THE ANCILLARY AGREEMENTS, AND
ANY CONTRACTS CONTEMPLATED TO BE ENTERED INTO UNDER SUCH AGREEMENTS, AND (B) THE
MUTUAL NON-DISCLOSURE AGREEMENT BETWEEN SELLER AND PURCHASER, DATED FEBRUARY 16,
2009 AND THE LETTER AGREEMENT BETWEEN PURCHASER, SELLER, AND TPG CAPITAL, L.P.,
DATED JUNE 5, 2008.


 


(VV)                          “TERMINATION AGREEMENT” SHALL MEAN THAT CERTAIN
TERMINATION OF AGREEMENT TO BE ENTERED INTO BY AND AMONG THE PARTIES TO THIS
AGREEMENT AS OF THE CLOSING DATE, SUBSTANTIALLY IN THE FORM EXCHANGED AMONG THE
PARTIES TO THIS AGREEMENT ON THE DATE OF THIS AGREEMENT.


 


ARTICLE X


MISCELLANEOUS

 


10.1                        EXPENSES.  EACH PARTY SHALL BEAR ALL EXPENSES
INCURRED BY EACH SUCH PARTY IN CONNECTION WITH THE NEGOTIATIONS AMONG THE
PARTIES, AND THE AUTHORIZATION, PREPARATION, EXECUTION AND PERFORMANCE OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


10.2                        AMENDMENT; WAIVERS.  THIS AGREEMENT MAY NOT BE
AMENDED, MODIFIED OR SUPPLEMENTED UNLESS SUCH AMENDMENT IS IN WRITING AND DULY
EXECUTED BY THE PARTIES.  NO

 

20

--------------------------------------------------------------------------------


 


APPROVAL, CONSENT OR WAIVER WILL BE ENFORCEABLE UNLESS SIGNED BY THE GRANTING
PARTY.  FAILURE TO INSIST ON STRICT PERFORMANCE OR TO EXERCISE A RIGHT WHEN
ENTITLED DOES NOT PREVENT A PARTY FROM DOING SO LATER FOR THAT BREACH OR A
FUTURE ONE.


 


10.3                        NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, CLAIMS AND
OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING.  ANY NOTICE, REQUEST,
DEMAND, CLAIM, OR OTHER COMMUNICATION HEREUNDER SHALL BE DEEMED DULY GIVEN:
(I) IF PERSONALLY DELIVERED, WHEN SO DELIVERED; (II) IF MAILED BY REGISTERED OR
CERTIFIED U.S. MAIL (AIRMAIL, IF INTERNATIONAL), RETURN RECEIPT REQUESTED,
POSTAGE PREPAID AND ADDRESSED TO THE INTENDED RECIPIENT AS SET FORTH BELOW, WHEN
RECEIVED; (III) IF GIVEN BY TELECOPIER, ONCE SUCH NOTICE OR OTHER COMMUNICATION
IS TRANSMITTED TO THE TELECOPIER NUMBER SPECIFIED BELOW, PROVIDED THAT:  (A) THE
SENDING TELECOPIER GENERATES A TRANSMISSION REPORT SHOWING SUCCESSFUL COMPLETION
OF SUCH TRANSACTION; AND (B) SUCH NOTICE OR OTHER COMMUNICATION IS PROMPTLY
THEREAFTER MAILED IN ACCORDANCE WITH THE PROVISIONS OF CLAUSE (II) ABOVE OR SENT
BY INTERNATIONALLY-RECOGNIZED OVERNIGHT DELIVERY SERVICE IN ACCORDANCE WITH THE
PROVISIONS OF CLAUSE (IV) BELOW, AND PROVIDED, FURTHER, THAT IF SUCH TELECOPY IS
SENT AFTER 5:00 P.M. LOCAL TIME AT THE LOCATION OF THE RECEIVING TELECOPIER, OR
IS SENT ON A DAY OTHER THAN A BUSINESS DAY, SUCH NOTICE OR COMMUNICATION SHALL
BE DEEMED GIVEN AS OF 9:00 A.M. LOCAL TIME AT SUCH LOCATION ON THE NEXT
SUCCEEDING BUSINESS DAY; OR (IV) IF SENT THROUGH AN INTERNATIONALLY-RECOGNIZED
OVERNIGHT DELIVERY SERVICE THAT GUARANTEES NEXT DAY DELIVERY, TWO BUSINESS DAYS
FOLLOWING ITS DELIVERY TO SUCH SERVICE IN TIME FOR NEXT DAY DELIVERY WHEN SENT
FROM THE UNITED STATES TO JAPAN AND ONE BUSINESS DAY FOLLOWING DELIVERY TO SUCH
SERVICE IN TIME FOR NEXT DAY DELIVERY IN ALL OTHER CASES.

 

If to Seller, to:

If to Purchaser, to:

 

 

Axcelis Technologies, Inc.

Sumitomo Heavy Industries, Ltd.

108 Cherry Hill Drive

ThinkPark Tower

Beverly, Massachusetts 01915

1-1 Osaki 2-chome

Attn: Chief Executive Officer

Shinigawa-ku

Facsimile: (978) 787-4090

Tokyo 141-6025, Japan

 

Attn: Yukio Kinoshita, Senior Executive

Copy (which shall not constitute notice) to:

Vice President

 

Facsimile: 81-3-6866-5111

Jones Day LLP

 

901 Lakeside Avenue

Copy (which shall not constitute notice) to:

Cleveland, Ohio 44114

 

Attn: William H. Coquillette

Morrison & Foerster LLP

Facsimile: (216) 579-0212

425 Market Street

 

San Francisco, California 94105

If to the Company, to:

Attn: Robert S. Townsend

 

Facsimile: (415) 268-7522

SEN Corporation, an SHI and Axcelis

 

Company

 

SBS Tower 9F

 

4-10-1 Yoga, Setagaya-ku

 

Tokyo 158-0097, Japan

 

Attn: Yoshitomo Hidaka,

 

Representative Director and President

 

 

21

--------------------------------------------------------------------------------


 

Facsimile: 81-3-5491-7804

 

 

 

Copy (which shall not constitute notice) to:

 

 

 

Nagashima Ohno & Tsunematsu

 

Kioicho Building

 

3-12 Kioicho, Chiyoda-ku

 

Tokyo 102-0094, Japan

 

Attn: Ryuji Sakai

 

Facsimile: 81-3-5213-7800

 

 

Any party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other parties
notice in the manner herein set forth.

 


10.4                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
SIMULTANEOUSLY IN COUNTERPARTS (INCLUDING BY WAY OF ELECTRONIC TRANSMISSION),
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


10.5                        HEADINGS.  THE HEADINGS PRECEDING THE TEXT OF
ARTICLES AND SECTIONS OF THIS AGREEMENT ARE FOR REFERENCE ONLY AND SHALL NOT BE
DEEMED PART OF THIS AGREEMENT.


 


10.6                        APPLICABLE LAW; ARBITRATION.


 


(A)                                  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED IN ALL RESPECTS BY, THE SUBSTANTIVE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS THAT
WOULD RESULT IN THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK).  THIS AGREEMENT SHALL NOT BE GOVERNED BY THE U.N. CONVENTION
ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS, THE APPLICATION OF WHICH IS
EXPRESSLY EXCLUDED.


 


(B)                                 ALL DISPUTES ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT SHALL BE FINALLY SETTLED UNDER THE RULES OF ARBITRATION OF
THE INTERNATIONAL CHAMBER OF COMMERCE (“ICC”) BY THREE ARBITRATORS. TWO
ARBITRATORS SHALL BE SELECTED BY THE RESPECTIVE PARTIES, ONE BY THE
CLAIMANT(S) AND ONE BY THE RESPONDENT(S); THE THIRD ARBITRATOR SHALL BE THE
CHAIR AND SHALL BE APPOINTED BY THE TWO PARTY-APPOINTED ARBITRATORS OR, IF SUCH
TWO ARBITRATORS FAIL TO AGREE WITHIN THIRTY (30) DAYS, BY THE ICC. THE SEAT OF
THE ARBITRATION SHALL BE TOKYO, JAPAN. THE LANGUAGE OF THE ARBITRATION SHALL BE
ENGLISH, IN WHICH ALL OF THE ARBITRATORS SHALL BE PROFICIENT.  JUDGMENT ON THE
AWARD RENDERED MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. 
NOTWITHSTANDING THE FOREGOING, A PARTY SHALL HAVE THE RIGHT TO INSTITUTE A LEGAL
ACTION IN A COURT OF PROPER JURISDICTION FOR INJUNCTIVE RELIEF AND/OR A DECREE
FOR SPECIFIC PERFORMANCE PENDING FINAL SETTLEMENT BY ARBITRATION IN ACCORDANCE
WITH THIS PROVISION.  EACH OF THE PARTIES TO THIS AGREEMENT ACKNOWLEDGES AND
AGREES THAT IT HAS ENTERED INTO OTHER AGREEMENTS RELATED TO THIS AGREEMENT
(INCLUDING THE TERMINATION AGREEMENT, LICENSE AGREEMENT AND CROSS-RELEASE) WITH
ONE OR MORE OF THE OTHER PARTIES, AND THAT, IN RESPONSE TO A DEMAND FOR
ARBITRATION UNDER ANY ONE OR MORE OF SUCH AGREEMENTS, ANY PARTY MAY RAISE, BY
WAY OF COUNTERCLAIM OR CROSS-CLAIM, ANY CLAIMS RISING OUT OF OR IN CONNECTION
WITH ANY OF SUCH OTHER AGREEMENTS.

 

22

--------------------------------------------------------------------------------


 


10.7                        SPECIFIC PERFORMANCE; INJUNCTIVE RELIEF.  EACH PARTY
RECOGNIZES AND AFFIRMS THAT IN THE EVENT OF BREACH BY IT OF THE PROVISIONS OF
THIS AGREEMENT, MONEY DAMAGES WOULD BE INADEQUATE AND THE OTHER PARTIES WOULD
HAVE NO ADEQUATE REMEDY AT LAW.  ACCORDINGLY, EACH PARTY AGREES THAT THE OTHER
PARTIES SHALL, BETWEEN THE DATE HEREOF AND THE CLOSING DATE, HAVE THE RIGHT, IN
ADDITION TO ANY OTHER RIGHTS AND REMEDIES EXISTING IN ITS FAVOR, TO INSTITUTE AN
ACTION TO ENFORCE ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT NOT ONLY BY AN
ACTION OR ACTIONS FOR DAMAGES, BUT ALSO BY AN ACTION OR ACTIONS FOR SPECIFIC
PERFORMANCE, INJUNCTION AND/OR OTHER EQUITABLE RELIEF IN ORDER TO ENFORCE OR
PREVENT ANY VIOLATIONS (WHETHER ANTICIPATORY, CONTINUING OR FUTURE) OF THE
PROVISIONS OF THIS AGREEMENT WITHOUT THE NECESSITY OF PROVING ACTUAL DAMAGES OR
POSTING BOND PENDING FINAL SETTLEMENT BY ARBITRATION IN ACCORDANCE WITH
SECTION 10.6.  THE PARTIES HERETO AGREE THAT ANY AND ALL ACTIONS OR PROCEEDINGS
RAISED UNDER ANY RIGHT PURSUANT TO THIS SECTION 10.7 SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK, COUNTY OF NEW YORK, INCLUDING FEDERAL COURTS
LOCATED THEREIN, SHOULD FEDERAL JURISDICTION REQUIREMENTS EXIST.  EACH OF THE
PARTIES CONSENTS TO THE JURISDICTION OF SUCH COURTS (AND OF THE APPROPRIATE
APPELLATE COURTS) IN ANY SUCH ACTION OR PROCEEDING AND WAIVES ANY OBJECTION TO
VENUE LAID THEREIN.  PROCESS IN ANY ACTION OR PROCEEDING REFERRED TO IN THE
PRECEDING SENTENCE MAY BE SERVED ON ANY PARTY ANYWHERE IN THE WORLD.


 


10.8                        ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT NO
ASSIGNMENT SHALL BE MADE HEREOF WITHOUT THE PRIOR WRITTEN CONSENT OF THE
NON-ASSIGNING PARTIES.


 


10.9                        NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS
SOLELY FOR THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE AFFILIATES AND NO
PROVISION OF THIS AGREEMENT SHALL BE DEEMED TO CONFER UPON THIRD PARTIES ANY
REMEDY, CLAIM, LIABILITY, REIMBURSEMENT, CLAIM OF ACTION OR OTHER RIGHT IN
EXCESS OF THOSE EXISTING WITHOUT REFERENCE TO THIS AGREEMENT.


 


10.10                 ENTIRE UNDERSTANDING.  THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS SET FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES IN
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY AND SUPERSEDES ALL PRIOR
AGREEMENTS, ARRANGEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
HEREOF AND IS NOT INTENDED TO CONFER UPON ANY OTHER PERSON ANY RIGHTS OR
REMEDIES HEREUNDER.  THERE HAVE BEEN NO REPRESENTATIONS OR STATEMENTS, ORAL OR
WRITTEN, THAT HAVE BEEN RELIED ON BY ANY PARTY HERETO, EXCEPT THOSE EXPRESSLY
SET FORTH IN THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.


 


10.11                 CONSTRUCTION.  THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH
OF THEM HAVE PARTICIPATED IN THE DRAFTING OF THIS AGREEMENT AND THAT THIS
AGREEMENT HAS BEEN REVIEWED BY THE RESPECTIVE LEGAL COUNSEL FOR SUCH PARTIES AND
THAT THE NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO
BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED TO THE
INTERPRETATION OF THIS AGREEMENT.  NO INFERENCE IN FAVOR OF, OR AGAINST, ANY
PARTY SHALL BE DRAWN FROM THE FACT THAT ONE PARTY HAS DRAFTED ANY PORTION OF
THIS AGREEMENT.


 


10.12                 SCHEDULES.  THE PARTIES HERETO ARE EXCHANGING COPIES OF
ALL SCHEDULES REFERRED TO IN THIS AGREEMENT, WHICH SCHEDULES ARE HEREBY MADE A
PART HEREOF AND INCORPORATED HEREIN BY REFERENCE.  ALL SUCH SCHEDULES SHALL BE
READ AS OF THE CLOSING DATE OR, AS TO ANY OF THE SCHEDULES BEARING A PARTICULAR
DATE, AS OF SUCH OTHER DATE SPECIFIED THEREIN.  THE SCHEDULES REFERRED TO IN

 

23

--------------------------------------------------------------------------------



 


THIS AGREEMENT AND OTHER RELATED INSTRUMENTS OR DOCUMENTS MAY BE INCORPORATED
HEREIN AND MADE A PART HEREOF WITHOUT BEING ATTACHED HERETO.


 


10.13                 SEVERABILITY.  WHENEVER POSSIBLE EACH PROVISION AND TERM
OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OR TERM OF THIS AGREEMENT SHALL
BE HELD TO BE PROHIBITED BY OR INVALID UNDER SUCH APPLICABLE LAW, OR DETERMINED
TO BE VOID OR UNENFORCEABLE FOR ANY REASON, THEN SUCH PROVISION OR TERM SHALL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION, INVALIDITY OR
UNENFORCEABILITY, WITHOUT INVALIDATING OR AFFECTING IN ANY MANNER WHATSOEVER THE
REMAINDER OF SUCH PROVISION OR TERM OR THE REMAINING PROVISIONS OR TERMS OF THIS
AGREEMENT, AND THE PROHIBITED, INVALID OR UNENFORCEABLE PROVISION SHALL BE
MODIFIED TO THE MINIMUM EXTENT NECESSARY TO MAKE IT PERMISSIBLE, VALID AND
ENFORCEABLE, UNLESS THE RESULT OF ANY SUCH INVALIDITY OR UNENFORCEABILITY SHALL
BE TO CAUSE A MATERIAL FAILURE OF CONSIDERATION TO THE PARTY SEEKING TO SUSTAIN
THE VALIDITY OR ENFORCEABILITY OF THE SUBJECT PROVISION.


 


10.14                 CURRENCY.  AS USED IN THIS AGREEMENT, THE SYMBOL U.S. $ OR
$ SHALL REFER TO UNITED STATES DOLLARS; AND THE SYMBOL ¥ OR JPY SHALL REFER TO
JAPANESE YEN.  PAYMENTS OF DESIGNATED AMOUNTS SHALL BE MADE IN THE CURRENCY
SPECIFIED BY THE RELEVANT PROVISION OF THIS AGREEMENT.


 


10.15                 PRINCIPLES OF CONSTRUCTION.  IN THIS AGREEMENT AND ALL
OTHER ATTACHED EXHIBITS, ANNEXES AND SCHEDULES TO THIS AGREEMENT, UNLESS
OTHERWISE EXPRESSLY INDICATED OR REQUIRED BY THE CONTEXT:


 


(A)                                  REFERENCE TO AND THE DEFINITION OF ANY
DOCUMENT OR AGREEMENT SHALL BE DEEMED A REFERENCE TO SUCH DOCUMENT OR AGREEMENT
AS IT MAY BE AMENDED, SUPPLEMENTED, REVISED, OR MODIFIED, IN WRITING, FROM TIME
TO TIME BUT DISREGARDING ANY AMENDMENT, SUPPLEMENT, REPLACEMENT OR NOVATION MADE
IN BREACH OF THIS AGREEMENT;


 


(B)                                 DEFINED TERMS IN THE SINGULAR SHALL INCLUDE
THE PLURAL AND VICE VERSA, AND THE MASCULINE, FEMININE OR NEUTER GENDER SHALL
INCLUDE ALL GENDERS;


 


(C)                                  THE WORDS “INCLUDING” OR “INCLUDES” SHALL
BE DEEMED TO MEAN “INCLUDING WITHOUT LIMITATION” AND “INCLUDING BUT NOT LIMITED
TO” (OR “INCLUDES WITHOUT LIMITATION” AND “INCLUDES BUT IS NOT LIMITED TO”)
REGARDLESS OF WHETHER THE WORDS “WITHOUT LIMITATION” OR “BUT NOT LIMITED TO”
ACTUALLY FOLLOW THE TERM;


 


(D)                                 THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER”
AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT OR EXHIBITS, ANNEXES AND
SCHEDULES SHALL REFER TO THIS AGREEMENT AND ITS EXHIBITS, ANNEXES AND SCHEDULES
AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION HEREOF OR THEREOF, AS THE CASE
MAY BE; AND


 


(E)                                  ANY REFERENCE HEREIN TO A TIME OF DAY MEANS
THE TIME OF DAY IN NEW YORK, NEW YORK.


 

[Signatures on Following Page]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date first above written.

 

 

 

PURCHASER:

 

 

 

SUMITOMO HEAVY INDUSTRIES, LTD.

 

 

 

 

 

By

:  /s/ Yukio Kinoshita

 

Name: Yukio Kinoshita

 

Title: Representative Director, Senior Executive Vice

 

President and CFO

 

 

 

 

 

THE COMPANY:

 

 

 

SEN CORPORATION, AN SHI AND AXCELIS COMPANY

 

 

 

 

 

By

:  /s/ Yoshitomo Hidaka

 

Name: Yoshitomo Hidaka

 

Title: Representative Director and President

 

 

 

 

 

SELLER:

 

 

 

AXCELIS TECHNOLOGIES, INC.

 

 

 

 

 

By

:  /s/ Mary G. Puma

 

Name: Mary G. Puma

 

Title: Chairman, Chief Executive Officer & President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Terms of the New Loan Documents

 

New Loan Documents will contain the following term and provisions (except as
modified to incorporate the terms of the New Loan Documents):

 

1.                      Consents. Each of the lender and the secured party
(i) consent to the License Agreement and the terms and conditions thereof,
entered into by Axcelis and SEN, and (ii) agree that, for the purposes of the
New Loan Documents, the License Agreement shall be included as a lien permitted
under the New Loan Documents.

 

2.                      Agreements Concerning the License Agreement.  Each of
the lender and the secured party agree that, notwithstanding anything to the
contrary contained in the New Loan Documents, the security interest in the
Axcelis IP granted to the lender or secured party pursuant to the New Loan
Documents (the “IP Security Interest”) is and shall at all times be subject to
the rights, title and interest granted to SEN under the License Agreement, and
no exercise of remedies by the lender or the secured party under the New Loan
Documents, and no enforcement of their rights with respect to the collateral
(including, without limitation, any foreclosure, strict foreclosure or deed in
lieu of foreclosure) shall terminate, modify, alter or extinguish the License
granted to SEN under the terms of the License Agreement, which License shall
continue in full force and effect under the terms of the License Agreement.

 

3.                      The provisions set forth above shall be for the benefit
of and may be relied on by SEN and its successors and assigns.

 

--------------------------------------------------------------------------------


 

List of Schedules Omitted from the Share Purchase Agreement by and among
Sumitomo Heavy Industries, Ltd. (“SHI”), Axcelis Technologies, Inc. (“Axcelis”)
and SEN Corporation, an SHI and Axcelis Company (“SEN”), as filed with the
Securities Exchange Commission (the “Commission”) on Form 8-K dated February 26,
2009

 

1.               Schedule 12.(a):  Listing the amount due to US Bank National
Association, as trustee, at closing, as a portion of the total Purchase Price
noted in Section 1.2(c). The schedule contains an estimated amount, but the
final amount will vary depending on legal and trustee fees due the bank and
timing of the closing.

 

2.               Schedule 12(b):  This schedule states the portion of the total
Purchase Price to be paid by SEN, and is currently “zero.”

 

3.               Disclosure Schedule:  Listing the Silicon Valley Bank consent
deliverable under Section 2.1(g), the corporate organizational documents of SEN
and the Organization Agreement dated December 3, 1982 between the Seller and the
Purchaser, a copy of which has been filed with the Commission as Exhibit 10.6 to
Axcelis’ Registration Statement on Form S-1 (Registration No. 333-36330)..

 

4.               Schedule 6.1(f):  This schedule states any requisite
governmental consents on behalf of Axcelis and is currently “None.”

 

5.               Schedule 6.2(f):  This schedule states any requisite
governmental consents on behalf of SHI and is currently “None.”

 

Axcelis will furnish supplementally a copy of any omitted schedule to the
Commission upon request.

 

--------------------------------------------------------------------------------